

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
Confidential portions of this document have been redacted and have been
separately filed with the Securities and Exchange Commission
EXECUTION COPY

Exhibit 10.1
 
SUPPLY, DISTRIBUTION AND RELATED SERVICES AGREEMENT




THIS SUPPLY, DISTRIBUTION AND RELATED SERVICES AGREEMENT (the “Agreement”) is
made as of May 29, 2011 between THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.,
a Maryland corporation with principal offices located at 2 Paragon Drive,
Montvale, New Jersey 07645 (and its current and future subsidiaries and
affiliates) (collectively, “A&P”) and C&S WHOLESALE GROCERS, INC., a Vermont
corporation with principal offices located at 7 Corporate Drive, Keene, New
Hampshire 03431 (“C&S” and together with A&P, the “Parties”).


W I T N E S S E T H:


WHEREAS, C&S operates warehouse and distribution centers, performs procurement
and wholesale supply services, and provides transportation-related services to
its customers; and


WHEREAS, A&P has agreed to retain C&S to provide A&P certain warehousing and
distribution services, transportation services and certain wholesale supply
services, on the conditions set forth in this Agreement.


WHEREAS, on December 12, 2010, A&P and certain of its subsidiaries (each a
“Debtor” and, collectively, the “Debtors”) commenced chapter 11 cases by filing
voluntary petitions for relief under chapter 11 of the United States Bankruptcy
Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
Southern District of New York, White Plains Division (the “Bankruptcy Court”),
which cases are currently pending (collectively, the “Bankruptcy Cases”).


NOW, THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth, the Parties hereto, intending to be legally bound, hereby
agree as follows:




ARTICLE 1
PRELIMINARY MATTERS


1.1  
Effective Date.  The “Effective Date” shall mean 12:01 a.m. May 29, 2011,
understanding that the Debtors will seek, as soon as practicable, entry of, one
or more orders entered by the Bankruptcy Court authorizing the Debtors’ entry
into and performance of this Agreement, which orders shall be in form and
substance reasonably satisfactory to each Party (collectively, the “Bankruptcy
Court Orders”); provided, however, that the Effective Date shall be deemed to
have never occurred if the Bankruptcy Court does not enter the Bankruptcy Court
Orders.  Neither Party shall revoke its execution and delivery of this
Agreement, or otherwise seek to amend any of the terms and conditions hereof,
pending issuance of the Bankruptcy Court Orders.



1.2  
Prior Agreements. As of May 29, 2011, C&S and A&P are parties to that certain
Warehousing, Distribution and Related Services Agreement dated March 7, 2008
(the “Prior C&S Agreement”) and that certain Interim Transportation Services
Agreement dated February 6, 2011 (the “Interim Agreement,” which together with
the Prior C&S Agreement and all amendments, modifications or letter agreements
related thereto shall be referred to as the “Prior Agreements”).



(a)  
On the Effective Date, this Agreement shall replace and supersede the Prior
Agreements in all respects, the Prior Agreements shall be terminated and no
longer in effect, and the parties shall thereupon have no further obligation to
each other thereunder, as of the Effective Date, except that the parties shall
diligently and in good faith work with each other to conduct a final
reconciliation under the Prior C&S Agreement for all applicable transactions for
the period commencing September 26, 2011 through the date immediately preceding
the Effective Date (the “Reconciliation Period”).  ****.  The Parties agree to
use commercially reasonable efforts to complete the final reconciliation
contemplated hereunder not later than the date on which the Bankruptcy Court
enters the Bankruptcy Court Orders.



(b)  
This Agreement is a single agreement separately bargained for by and between the
parties, separate and distinct from any and all other agreements and dealings
between the Parties, and the Prior Agreements shall in no event constitute parol
evidence or otherwise be instructive in the construction of this Agreement;  nor
shall the execution of this Agreement be parol evidence or otherwise instructive
on the interpretation or application of the Prior Agreements.  Similarly, the
parties’ respective performance under the Prior Agreements shall in no way
constitute past practice or otherwise be informative of the way any provision in
this Agreement should be interpreted, construed or applied.



1.3  
Performance Standards.  Collectively, the Warehousing Services, the
Transportation Services, and the Procurement and Purchasing Services (all
defined below) shall be referred to as the “Services”. The Services shall be
performed in accordance with the operating procedures set forth in Exhibit “B”
to this Agreement (the “Service Specifications”) and the targeted performance
levels set forth in Exhibit “C” to this Agreement (the “Key Performance
Measures”).  The Service Specifications and Key Performance Measures are
incorporated herewith and made a part of this Agreement.  The Warehousing
Services Standards (defined in Section 2.4 below), the Transportation Services
Standards (defined in Section 3.2, below) and the Procurement and Purchasing
Standards (defined in Section 4.3, below) shall be collectively referred to as
the “Performance Standards”.

 
1.4  
Prepetition Claims.                                  Claims against the Debtor
arising under the Prior C&S Agreement shall be dealt with as follows:



 
(a)  C&S shall have an allowed claim in the amount of $15.1 million on account
of merchandise supplied and services performed with respect to periods arising
before the Petition Date (the "C&S Liquidated Claim").  Upon entry of the
Bankruptcy Court Orders, C&S shall apply the $12.2 million of cash in its
possession in respect of amounts owed to the Debtors as of the Petition Date
under the Prior C&S Agreement to the satisfaction of the C&S Liquidated
Claim.  The balance of the C&S Liquidated Claim, in the amount of $2.9 million
shall constitute an allowed 503(b)(9) claim and be paid in full in cash on the
effective date of a chapter 11 plan for A&P.



 
(b)  C&S hereby agrees to waive any claim for damages resulting from the
rejection of the Prior C&S Agreement (the “Prepetition Rejection Damages
Claim”);


 
 

--------------------------------------------------------------------------------

 

 
 
provided, however, that if the Reorganization Plan Effective Date does not occur
prior to the termination of this Agreement for any reason such waiver shall be
null and void ab initio and the C&S Prior Agreement shall be deemed to have been
rejected as of such termination date.  In such event, the Parties’ rights are
fully reserved in all respects including, but without limitation, those rights
regarding the validity, amount and allowance of any such Prepetition Rejection
Damages Claim.



 
(c)
C&S and A&P agree to waive all other claims not described in subsections (a) or
(b) above against the other Party that arose on or before December 12, 2010,
except for i) claims resulting from the reconciliation under Section 1.2(a)
above ****, with respect to which all parties reserve all rights, claims and
defenses; ii) claims related to avoidance actions or preference payments,
provided that A&P expressly waives any and all avoidance actions or preference
claims with respect to the settlement of the C&S Liquidated Claim set forth in
Section 1.4(a); and iii) third party claims that have not been asserted prior to
the execution of this Agreement and for which one Party would be entitled to
indemnification from the other under the Prior C&S Agreement.





ARTICLE 2
WAREHOUSING SERVICES


2.1  
Warehousing and Logistics Services.  During the Term of this Agreement, C&S
shall provide to A&P comprehensive managed warehousing and logistics services
with respect to the Merchandise (as defined in Article 4 below) distributed to
the A&P Stores (defined in Section 4.4, below), all on the terms and conditions
set forth in this Agreement (the “Warehousing Services”), including but not
limited to: the daily operation and maintenance of the C&S Facilities; handling
and confirming receipt of inbound orders; loading and unloading; storage;
selection; pallet building; case labelling (where applicable); providing
off-site resources for logistics management or analytical services; processing
claims for recovery of lost or damaged Merchandise, as applicable; providing
trained, skilled personnel; providing reverse logistics services including, but
not limited to, the loading, unloading and handling of Merchandise and materials
associated with A&P’s product reclamation, pallets, totes, cardboard bales and
plastic recyclables programs; and interfacing with A&P personnel, all in
accordance with the Performance Standards.



2.2  
Exclusivity.  Except as may be otherwise stated in this Agreement, A&P agrees
that for the Term of this Agreement it shall not contract with any third party
other than C&S for the rendering of the Warehousing Services; provided, A&P may
perform the Warehousing Services (from facilities other than the C&S Facilities)
on its own account or may contract with a third party to perform the Warehousing
Services by providing C&S with prior written notice of A&P’s intent to source
such Merchandise in the event C&S has failed, or where A&P has a reasonable
basis (based on objective information) to believe that C&S will fail, to meet
the Targeted Service Level for any Contract Week for any C&S Facility or for any
Product Category within a C&S Facility.  In the event A&P exercises its rights
under the preceding sentence, A&P agrees to perform or contract for only such
scope and duration of Warehousing Services as are necessary to mitigate


****Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 


 
 

--------------------------------------------------------------------------------

 

C&S’s actual or anticipated failure to meet the Targeted Service Level as
abovedescribed.


2.3  
C&S Facilities.  Commencing on the Effective Date, C&S shall perform all
Warehousing Services and Transportation Services hereunder (with the exception
of Warehousing Services at the Edison GMDC Facility, which shall be performed by
A&P) from the warehouse and/or distribution centers that are owned or leased by
C&S and set forth on Exhibit “A” hereto (the “C&S Facilities”).  Exhibit “A”
also lists each of the A&P Stores (defined in Section 4.4, below) for which each
C&S Facility serves as the shipping origin as of the Effective Date. The parties
agree that C&S may change the shipping origin for any A&P Store (including by
shipping A&P Stores from distribution centers that are not listed on Exhibit
“A”), provided that C&S will provide not less than thirty (30) days’ prior
written notice to A&P of such change and that such change shall not:  a) result
in an increase in the **** charged to A&P hereunder;  b) result in an increased
fuel surcharge charged to A&P due to increased consumption of fuel; nor c)
materially impact C&S’s ability to perform the Services in accordance with
the  Performance Standards.  In the event C&S changes the shipping origin for a
group of A&P Stores or unilaterally takes such other action which has the effect
of increasing the routed miles for such A&P Stores or otherwise increases the
Transportation Costs (e.g. incremental toll, tariffs and government levies),
****.

 
 
2.4
Warehousing Services Standards.  In addition to complying with the Services
Specifications and Key Performance Measures and the representations set forth in
Section 4.6 of this Agreement, C&S covenants and agrees to perform the
Warehousing Services and to maintain and operate the C&S Facilities (including
the cleanliness thereof) with the degree of care, skill and diligence consistent
with an experienced, reputable warehouseman operating a warehouse and
distribution service network for the Product Categories.  

 
 

2.5
C&S Covenants.   In addition to any of its other obligations as set out in this
Agreement, C&S covenants and agrees that during the Term it will:



(a)  
take all necessary and desirable steps and precautions to protect Merchandise
from weather, water, theft, vandalism and all other reasonably foreseeable
hazards and damages;



(b)  
comply with all federal, state and municipal governmental laws, rules,
regulations, by-laws, zoning legislation, guidelines, ordinances, orders of any
governmental body, and any other restrictions, covenants and other limitations
(including, without limit, those in respect of environmental and health and
safety matters) applicable to the occupation and operation of the C&S Facilities
and the performance of the Warehousing Services and to otherwise comply with the
terms and conditions of this Agreement.  C&S shall keep in full force and effect
all licenses, registrations and other qualifications imposed by any applicable
governmental authorities necessary to occupy and operate the C&S Facilities,


****Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 


 
 

--------------------------------------------------------------------------------

 

and to provide the Warehousing Services and to otherwise fulfill the terms and
conditions of this Agreement;


(c)  
except as otherwise instructed by A&P, not place any Merchandise in proximity to
any other products or any material that is or may be noxious, flammable,
hazardous or whose characteristics may adversely affect the quality, fitness or
intended purpose, merchantability and other characteristics of the Merchandise
or otherwise cause in any manner whatsoever Merchandise to be adulterated or
deteriorate; and



(d)  
maintain all of the C&S Facilities and equipment utilized in the performance of
the Services in good working order and promptly (or as soon as practicable in
the case of refrigeration equipment) repair and/or replace any equipment that
may prevent or hinder C&S’s ability to provide the Services in accordance with
the terms and conditions of this Agreement.



2.6
Accounts Receivables Deductions.  The Parties agree that throughout the Term of
this Agreement, A&P shall not contract with any third party for the performance
of, and C&S will be the exclusive provider of, processing and collection
services on A&P’s behalf with respect to A&P’s deductions for all accounts
receivable amounts that are due A&P ****.


****Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 


 
 

--------------------------------------------------------------------------------

 





2.7  
Other Services.



(a)  
Coupon Processing.  The parties agree that for the Term of this Agreement, A&P
will not perform on its own behalf or contract with any third party other than
C&S for, and C&S will be A&P’s exclusive provider of, manufacturer paper coupon
processing services with respect to all of the A&P Stores. ****



(b)  
Reclamation.    C&S agrees that throughout the Term of this Agreement A&P will
not perform on its own behalf or contract with any third party for the
performance of, and C&S will be A&P’s exclusive provider of,  reclamation
services (the “Reclamation Services”) with respect to all damaged, discontinued
or unsaleable Merchandise located at the A&P Stores in accordance with the terms
and conditions set forth in Schedule 2.7(b)  hereto.




****Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 


 
 

--------------------------------------------------------------------------------

 



 
2.8  Variable Warehouse Upcharge.  As consideration for performing the
Warehousing Services hereunder, A&P shall pay to C&S an amount (the “Variable
Warehouse Upcharge”) equal to A&P’s dollar purchases of Merchandise from C&S
**** for each of the following Product Categories, multiplied by such Product
Category’s corresponding Variable Warehouse Upcharge, as stated below:



****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****



 
Notwithstanding the foregoing, ****



****:

****Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 


 
 

--------------------------------------------------------------------------------

 





****
           
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
           
****
           
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****



 
 



2.9
Fixed Warehouse Charge.



 
(a)  As additional consideration for performing the Warehousing Services
hereunder, A&P shall pay to C&S a fixed amount (the “Fixed Warehouse Charge”)
equal to **** per Contract Year (or prorated for any portion thereof), which is
allocated across Product Category Groups as indicated in the below table.  The
Product Category Groups shall be four (4) in number and consist of: ****.



****
****
****
****


****Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 


 
 

--------------------------------------------------------------------------------

 



****
****
****
****
****
****



 
(b)
For each week between the Effective Date and the earlier of (x) the
Reorganization Plan Effective Date or (y) the Effective Date of Termination, A&P
shall pay an additional weekly fixed amount as set forth on Schedule 2.9 hereof
(the “Interim Fixed Warehouse Charge”).



2.10  
 Payment.  Together, the Variable Warehouse Upcharge, the Fixed Warehouse Charge
and the Interim Fixed Warehouse Charge shall be referred to as the Warehousing
Costs.  The Warehousing Costs shall be payable to C&S in accordance with Article
5 hereof.



 
2.11 Adjustments to Fixed and Variable Charges Due to Volume Changes.  To the
extent A&P’s actual purchase volume of Merchandise **** in any Contract Year
after the Reorganization Plan Effective Date increases or decreases by more than
**** from A&P’s purchase volume of ****, the Parties will negotiate in good
faith an appropriate adjustment to the Fixed and Variable Warehouse Charges set
forth in Sections 2.8 and 2.9 above, and Fixed and Variable Transportation
Charges set forth in Sections 3.9 and 3.10 below.  ****.



 
2.12 CPI Adjustment.  Upon the **** anniversary of the Reorganization Plan
Effective Date (the “Adjustment Date”), ****.


****Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 


 
 

--------------------------------------------------------------------------------

 

 
ARTICLE 3

TRANSPORTATION SERVICES


3.1  
General.  During the Term of this Agreement, C&S shall provide comprehensive
managed transportation services for the benefit of the A&P Stores.  C&S shall be
responsible for the design, development and implementation of the transportation
activities, including, but not limited to, the independent oversight and
management of the inbound transportation of Merchandise to the C&S Facilities
and/or the A&P Stores and the routing and overall management of outbound
transportation and delivery of Merchandise from the C&S Facilities to the A&P
Stores (the “Transportation Services”).  C&S shall arrange, through the hiring
of reputable contract carriers, for the provision of Transportation Services,
including such accessorial and special services that may relate to
Transportation Services and may be requested by A&P, and to adhere to, and to
cause its contract carriers to adhere to, the standards of service, delivery
specifications, and other service requirements as may be set forth in the
Service Specifications.  C&S acknowledges and agrees that it will be responsible
to A&P for the performance of the Transportation Services by such contract
carriers.  For the purposes of this Article 3, any reference to C&S shall also
be deemed a reference to any contract carrier hired by C&S in performance of the
Transportation Services.  A&P agrees that it shall provide C&S and/or its
contract carrier suitable office space and telephone/Internet connectivity to
operate an administrative office in or adjacent to the Edison GMDC facility at
no additional cost to C&S.



3.2  
Transportation Services Standards.  In addition to complying with the Services
Specifications and Key Performance Measures and the representations set forth in
Section 4.6 of this Agreement, C&S covenants and agrees to perform the
Transportation Services with the degree of care, skill and diligence consistent
with an experienced, reputable third party carrier performing trucking and
related transportation services for the Product Categories.



3.3  
A&P Right to Assume Transportation Services.   The Parties agree that, in its
sole and exclusive discretion, A&P may elect, upon **** days prior written
notice to C&S, to assume exclusive responsibility for, or to contract with any
third party to manage, all or any of the Transportation Services, provided
that:  a) A&P shall be responsible for (i) assuming from C&S such tractors,
trailers or other similar assets or equipment owned or leased by C&S that were
utilized by C&S in performing the Transportation Services and that C&S certifies
will no longer be utilized elsewhere in C&S’s business once A&P assumes the
Transportation Services (or portion thereof), giving due consideration to the
ordinary and customary requirements of C&S’s business; (ii) paying reasonable
severance and shut-down expenses, if any, related to the termination of any or
all of the Transportation Services;  and (iii) paying to C&S the ****;  and b)
the parties shall in good faith negotiate an adjustment to the Fixed
Transportation Charge and Variable Transportation Charge provided for in
Sections 3.9 and 3.10 below, to take effect upon A&P’s assumption of all or any
of the Transportation Services.  ****.  C&S agrees that upon receipt of written
notice of A&P’s intent to assume Transportation Services hereunder it will use
commercially reasonable efforts to dispose of the assets and equipment referred
to in the first sentence of this Section 3.3 (to the extent such equipment is
not needed by A&P or its designee), to re-deploy employees (or to cause its
third-party carriers to re-deploy employees)


****Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 


 
 

--------------------------------------------------------------------------------

 

and take other action to minimize severance costs and to otherwise mitigate the
costs and obligations to be assumed by A&P upon exercise of its rights under
this Section 3.3.


3.4  
Title to Merchandise.  Title to and risk of loss to all Merchandise shall remain
with C&S until such time as the Merchandise is delivered to A&P.  For the
purposes of this Section, “delivery” shall be deemed to have occurred when the
Merchandise arrives at the A&P Store and is unloaded from the trailer utilized
by C&S.  Delivery shall be evidenced by route manifests maintained by C&S and
countersigned by A&P.  However, if A&P directs that a trailer containing
Merchandise be parked at an A&P Store drop area designated by A&P for later
unloading, delivery will be deemed to have occurred when the trailer is parked
as directed by A&P.  If A&P performs, or makes arrangements with contract
carriers to perform the Transportation Services, or in the event A&P elects to
have Merchandise picked up at C&S Facilities for any reason,  delivery will be
deemed to have occurred at such time as the trailer containing Merchandise is
sealed at the applicable shipping Facility.  The parties shall, respectively, be
fully liable for loss of, theft of, destruction or damage to, any and all
Merchandise while in its care, custody and/or control.



3.5  
Transportation Covenants.  C&S shall cause its contract carriers to, comply
with, and to ensure compliance with, all applicable material federal, state and
local laws and regulations of the respective regulatory bodies having
jurisdiction over the rendering of the Transportation Services (collectively,
the “Transportation Laws”) including, but not limited to, such Transportation
Laws governing the ownership, operation and use of vehicles to be used by C&S in
connection with its performance hereunder.  C&S agrees to ensure that all
drivers are properly licensed in accordance with applicable Transportation Laws
and that all drivers are thoroughly familiar with the equipment and operations
of any vehicles and operate each vehicle in a safe and workmanlike
manner.  Without limiting the foregoing, C&S shall pay any and all fees, taxes,
assessments, fines, penalties and other amounts payable in respect of C&S’s
compliance (or non-compliance) with Transportation Laws directly related to the
Transportation Services, maintain all books and records, display all identifying
symbols showing C&S’s carrier classification, and maintain all workman’s
compensation and liability insurance or other protection as required by the
Transportation Laws and/or otherwise related to performance of the
Transportation Services.



3.6  
Licenses and Permits.  C&S will ensure that its contract carriers have obtained,
and will maintain in full force and effect during the Term, all permits,
licenses and authorizations required by the Transportation Laws or otherwise
necessary or appropriate for it to carry out the Transportation Services under
the Agreement.  Without limiting the generality of the foregoing, C&S will use
contract carriers that hold valid and effective permits as a highway carrier
from the Departments of Transportation (or the relevant analogs thereto) in all
applicable jurisdictions, and has and will maintain in full force and effect at
all times during the term hereof all other permits, licenses, certifications and
other authorizations from said Departments and any other federal or state
agencies having jurisdiction over the Transportation Services.



3.7  
Equipment.  C&S shall, and shall cause its contract carriers to, maintain all
vehicles and other equipment used in connection with the Transportation Services
in good and safe condition, both as to operation and appearance, and shall
perform in accordance with applicable Transportation Laws with respect to the
maintenance and operation of such vehicles and other equipment.



3.8  
A&P Store Requirements.  C&S will cause its contract carriers to comply with
commercially reasonable direction provided by A&P with respect to any real
estate lease for any A&P Store that is applicable to the Transportation
Services, as communicated by A&P (it being understood that C&S shall not be
liable for A&P’s compliance with the terms of any real estate lease, but shall
only be responsible for fulfilling its obligations under this Agreement).



3.9  
Variable Transportation Upcharge.  As consideration for performing the
Transportation Services hereunder, A&P shall pay to C&S an amount (the “Variable
Transportation Upcharge”) equal to ****, as stated below:



****
****



****
****
****
****



****
****
****
****
****
****



****
****
****
****



****
****
****
****
****
****
****
****
****
****
****
****
****
****
****



****
****
****
****
****
****
****
****
****
****
****
****
****
****
****



****.

 
 

--------------------------------------------------------------------------------

 



3.10  
Fixed Transportation Charge.  As additional consideration for performing the
Transportation Services hereunder, A&P shall pay to C&S ****.  Where applicable,
the Fixed Transportation Charge is subject to adjustment in accordance with
Section 2.11 above. Together, the Variable Transportation Upcharge and the Fixed
Transportation Charge shall be referred to as the Transportation Costs.



The Transportation Costs shall be payable to C&S in accordance with Article 5
hereof.
 
3.11
Transportation Start-Up Costs.  As additional consideration for performing the
Transportation Services hereunder, A&P shall pay to C&S ****.  The Weekly
Transportation Start-Up Charge shall be billed in accordance with Article 5.



3.12
****.

 
3.13
Weekly Fuel Cost Adjustment.  C&S and A&P agree that a fuel surcharge (“Total
Miles Fuel Surcharge”) for the total miles driven to service the A&P Stores will
be assessed weekly, and paid by (or credited to) A&P, as applicable, in the
event that the applicable DOE index price in the previous week exceeds (or is
below) the Baseline Cost.  For purposes of this provision, the Baseline Cost
shall be ****.  For reefer fuel, the DOE index price will be used, less road and
other inapplicable taxes.   The Total Miles Fuel Surcharge shall be assessed
pursuant to the example attached on Schedule 3.12 and shall be made up of both
the Delivery Fuel Surcharge and the Reefer Fuel Surcharge.

 
The Delivery Fuel Surcharge shall be applied to Total Miles.  Fuel consumption
will initially be set at **** miles per gallon, and will be reviewed and
adjusted as necessary to reflect actual consumption once per quarter hereunder.


In addition to the Delivery Fuel Surcharge, the Reefer Fuel Surcharge shall be
applied to all A&P refrigerated or frozen loads  (“Chill/Frozen Miles”).  The
following assumptions will be used to calculate the Reefer Fuel Surcharge:****.

****Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 


 
 

--------------------------------------------------------------------------------

 

The Total Miles Fuel Surcharge will be billed (or credited) to A&P weekly.  For
purposes of this Agreement, Total Miles shall equal the routed delivery miles to
service A&P plus an appropriate adjustment to more accurately capture actual
miles.  


3.14
Transportation Modeling Assumptions.  The Transportation Costs stated herein are
based on the operating assumptions and parameters as set forth in Schedule
3.14.  The Transportation Costs are inclusive of store delivery and associated
routine returns of product, pallets, totes and recyclables only. Special
services, transfers, additional drop trailers and other requests from A&P shall
be billed to A&P at cost.  C&S shall provide a detailed accounting of all
charges relating to special services hereunder.  Any material change to (i) the
average distance to service the A&P Stores caused by closures, openings or
acquisitions of stores that are serviced under this Agreement; (ii) the
composition of Edison-based direct store delivery versus cross dock shuttles; or
(iii) a **** variation (up or down) in C&S’s actual cost per case of providing
the Transportation Services (excluding fuel) resulting from a change in the
operating assumptions or parameters as set forth in Schedule 3.14, will
necessitate that the parties in good faith negotiate an appropriate adjustment
to the applicable Transportation Costs.  Notwithstanding the foregoing, the
parties shall not be under any obligation to negotiate adjustments to the
Transportation Costs to the extent C&S has changed shipping origins under
Section 2.3 and A&P’s has not specifically agreed in writing to negotiate
adjustments as a result of such change(s), or to the extent there occur changes
in the assumptions or parameters in Schedule 3.14, or C&S has implemented
changes in its business or operations, that were not necessitated by a change in
A&P’s business or due to the actions or omissions of A&P.



A&P further agrees that it will cooperate with C&S to ensure, where commercially
reasonable, that trucks are full, including adjusting schedules and permitting
split deliveries.




3.15
Adjustment of Transportation Costs.



 
(a)
During the Term, ****.



 
(b)
At C&S’s option, ****.  A&P will work with C&S in good faith to assume tractors,
trailers or other assets or equipment owned or leased by C&S and used in
performing the Transportation Services to the extent (i) such equipment will no
longer be used in C&S’s business, (ii) such equipment has not been specially
modified or customized for C&S’s use in any way that would render such equipment
unusable to A&P or its agent, (iii) such equipment reflects, as a whole,


****Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 


 
 

--------------------------------------------------------------------------------

 

 
the average lease term for such type of equipment as used in the Transportation
Services (e.g. an average of approximately 2.5 years remaining on tractor leases
and an average of approximately 3.5 years remaining on trailer leases), (iv) A&P
will not be requested to assume more equipment than A&P reasonably determines
would be required to perform the Transportation Services for the A&P
Stores;  and (v) the C&S equipment is offered to A&P on commercially reasonable
terms.  Noting in the foregoing shall be construed to limit or restrict A&P’s
ability to assume any or all Transportation Services as otherwise provided under
Section 3.3 hereof.



 
ARTICLE 4

PROCUREMENT AND PURCHASING SERVICES


I.  GENERAL


4.1
Merchandise.  Subject to the terms and conditions set forth in this Agreement,
A&P agrees to purchase from C&S, and C&S agrees to sell to A&P, A&P’s entire
requirements of merchandise customarily associated with the following product
categories (each, a “Product Category” and, collectively, the “Product
Categories”):  ****.



4.2
Exclusivity.  Except as may be otherwise expressly stated in this Agreement, A&P
agrees that for the Term of this Agreement it shall not contract with any
unaffiliated third party other than C&S to procure and/or purchase the
Merchandise.   Notwithstanding the preceding paragraph, nothing in this
Agreement shall be deemed to prohibit or restrict A&P from temporarily
performing the procurement and/or purchasing function with respect to any
Merchandise where C&S has failed, or where A&P has an objectively  reasonable
basis to believe that C&S will fail, to meet the Targeted Service Level during
any Contract Week for any C&S Facility or for any Product Category within a C&S
Facility. In the event A&P exercises its rights under the preceding sentence,
A&P agrees to perform only such scope and duration of procurement and/or
purchasing functions as are necessary to mitigate C&S’s actual or anticipated
failure to meet the Targeted Service Level as above described.



4.3
Procurement and Purchasing Standards.    In addition to complying with the
Services Specifications and Key Performance Measures and the other C&S
covenants, warranties and representations contained in this Agreement, C&S
covenants and agrees to perform the Procurement and Purchasing Services with the
degree of care, skill and diligence consistent with an experienced, reputable
grocery wholesale supplier providing procurement, purchasing and related grocery
wholesale supply services.


****Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 


 
 

--------------------------------------------------------------------------------

 

4.4
A&P Stores.  The term “A&P Stores” means all retail supermarket stores operated
by A&P  set forth on Exhibit “A”, attached hereto.  In addition, the term “A&P
Stores” shall include any retail supermarket store(s) that are  replacement(s)
for one or more A&P Stores, or any new, incremental “in-market” retail
supermarket store opened (or acquired) and operated by A&P.  For the purposes of
the preceding sentence, a store shall qualify as “in-market” where such store is
located within:  (i) the states in which A&P Stores are operated as of the
Effective Date; or (ii) the states that are contiguous to the states in which
A&P Stores are operated as of the Effective Date ****.  Nothing in this Section
4.4 or this Agreement shall limit the ability of A&P to close any of the A&P
Stores set forth on Exhibit “A” hereto (which closure(s) shall automatically
result in the definition of “A&P Stores” changing to exclude any store closed
after the date hereof).



4.5
Exclusions.



 
(a)
Merchandise does not include the following products:



(i)  
products that are available for purchase by A&P through direct store delivery
(“DSD”) or from cross dock vendors and designated as DSD or cross dock by A&P
from time to time, with the understanding that A&P shall in no respect be
prohibited or limited from designating on a temporary or long-term basis any
Merchandise or other products as DSD or cross-dock, provided that A&P’s
discretion under this section shall be limited to:  (x) private label
products;  (y) seasonal and/or promotional products;  and (z) no more than ****
of all other Center Store Products that are not currently designated by A&P as
DSD or cross-dock (A&P will provide C&S with advance notice of its intention to
designate any Center-Store Products as cross-dock or DSD); and ****;



(ii)  
seasonal GM or other specialty products as may from time to time, or at any
time, be so designated by A&P in its sole discretion, which may include (by way
of example but not exclusion) natural, organic and private label products, which
are now or in the future may be procured and purchased by A&P from specialty
suppliers, except as may be otherwise agreed to by the parties in
writing;  provided that if C&S can offer competitive pricing, services
(including pack-out services), payment terms, credit requirements or other
program attributes with respect to products falling under this subsection
“(ii)”, A&P will agree to purchase such products from C&S (subject to any
contractual commitments A&P may have with any alternative supplier of such
products);

 
(iii)  
distribution of private label products or other proprietary brands outside of
A&P’s market and in all cases outside of the A&P Stores;

 
 
(iv)
   tobacco;

 
 
(v)
   pharmacy (prescription medications); or

 

****Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 


 
 

--------------------------------------------------------------------------------

 

 
(vi)
   liquor.

 


If any product excluded from Merchandise is proposed by either party to be
included as Merchandise under the Agreement, and if A&P agrees in its sole
discretion to include such product as Merchandise, the parties shall negotiate
in good faith as to the terms governing such inclusion, or shall enter into a
separate agreement thereto.


4.6  C&S Representations. C&S makes the following representations, warranties
and guarantees, which with respect to the Merchandise C&S’s commitments apply
only to the period of time such Merchandise is in C&S’s or its contract
carriers’ care, custody or control:


 
(a)  C&S shall not adulterate or misbrand Merchandise within the meaning of the
Federal Food, Drug and Cosmetic Act, as amended, (“FDCA”), including, without
limitation, the Food Additives Amendment and any other amendment thereto, and
any state food and drug law, and shall not add to Merchandise any articles that
may not, pursuant to Sections 404 or 505 of the FDCA, the Federal Hazardous
Substances Act (“FHSA”), or otherwise, be introduced into interstate commerce;
C&S shall comply with the Federal Meat Inspection Act, the Poultry Products
Inspection Act, and all other applicable federal, state and local food safety
related laws, rules and regulations.



 
(b) C&S shall not misbrand or mislabel Merchandise within the meaning of the
FHSA or any other law or regulation, and will not add to Merchandise any
articles that constitute or contain an economic poison as defined in the Federal
Insecticide, Fungicide, and Rodenticide Act, and comply with all other
applicable provisions of such Act (7 U.S.C.A. 135-135k); C&S shall comply with
all applicable Occupational Safety and Health Administration Standards.



 
(c) C&S shall not alter the packaging, advertising, labels and other materials
contained on, with, or relating to the Merchandise so as to infringe any patent,
copyright, trademark, trade name or other proprietary interest of any third
party.



 
(d)  The Merchandise and C&S’s sale, storage, handling, transportation and
billing for the Merchandise comply with all provisions of applicable law and
with all applicable promulgations of governmental authority.



 
(e)  C&S is the lawful owner of the Merchandise, has good right to sell same and
convey good and merchantable title, and the Merchandise is and will be conveyed
free of any and all claims, liens, security interests or other encumbrances.



 
(f)  C&S shall not do anything that shall render the Merchandise of a less than
merchantable quality.  C&S and the Merchandise complies (or prior to the
Effective Date will be in full compliance) with all federal, state and local
Country of Origin labeling and related requirements, including those required by
the U.S. Customs Service, those contained in the Agricultural Marketing Act, as
amended by the 2002 Farm Bill, and the implementing regulations (collectively,
“Country of Origin Requirements”), and will provide to A&P all reasonable
assistance requested by A&P and information necessary to enable A&P to comply
with the Country of Origin Requirements as they apply to Merchandise sold under
this Agreement.  In particular, C&S will:



 
(i)  ship Merchandise appropriately labeled by the manufacturer with Country of
Origin declarations;



 
(ii)  comply with all record keeping and product segregation standards required
by the Country of Origin Requirements; and



 
(iii)  provide to A&P upon written request no more often than once each Contract
Year a certification that C&S is in compliance with the Country of Origin
Requirements.



 
(g)  C&S will perform the Services in compliance with, and in every manner of
its respective business related to the Agreement obey and conform to, all
applicable laws, rules and regulations, both domestic and foreign, now existing
or which may be later adopted.



The representations, warranties and guarantees contained in this Section 4.6 run
solely to A&P and its successors and assigns.  The representations, warranties
and guarantees set forth in this Section 4.6 are continuing in nature and
survive A&P’s payment, acceptance, inspection or failure to inspect the
Merchandise.


Except as otherwise expressly stated in this Agreement, C&S expressly disclaims
any unstated or implied warranties, including warranties of merchantability or
fitness for a particular purpose.




II. PROCUREMENT


4.7  
Procurement Generally.  For purposes of this Agreement, to “procure” or to
perform “Procurement Services” shall mean to negotiate directly or indirectly
with the applicable vendor with respect to terms of the purchase of goods
including, but not limited to (as applicable), price, specifications, quantity,
freight and **** (collectively, the “Purchase Terms”).  The responsibility for
procuring Merchandise is allocated between A&P and C&S under this Article 4. A&P
shall have exclusive responsibility for procuring the goods that are excluded
from Merchandise as set forth in Section 4.5(a), hereof.



 
(a)    Allocation of Procurement Responsibility - General.  ****.



(b)  
Fresh Meat and Produce - Product Specifications.  A&P, in its sole discretion
and with such frequency as it shall decide (provided there is reasonable advance
notice), shall determine and provide to C&S, in writing, detailed item
specifications for all Fresh Meat and other Fresh Products.  Except as otherwise
set forth below, such item specifications shall not prescribe a specific vendor
from which to purchase the item.



(c)  
Fresh Meat - Procurement.   A&P shall have the authority to direct, in its
discretion, all procurement activities in the Fresh Meat category, including
vendor selection and contracted product pricing; provided, ****.


 
 

--------------------------------------------------------------------------------

 

****. A&P will preorder all poultry products so as to permit C&S to effectively
manage inventory levels and avoid code dating or availability issues.


(d)  
Produce - Procurement.   Subject to meeting A&P’s product specifications as set
forth in subparagraph (b) of this Section 4.7, ****.



III.  PURCHASING


 
4.8  Purchasing Generally.  For the purposes of this Agreement, to “purchase” or
to perform “Purchasing Services” shall mean to: (a) perform the physical act of
purchasing goods through the execution and tender of purchase orders to an
applicable vendor;  (b) to pay for such goods; and (c) to own such goods for the
period immediately preceding their resale to A&P.  A&P shall have exclusive
responsibility for purchasing the goods that are excluded from Merchandise as
set forth in Section 4.5(a), hereof.



4.9  Center Store Products Purchasing


 
(a)
C&S shall purchase and manage the regular turn Center-Store Products inventory
intended for use or resale at the A&P Stores.  C&S’s management of A&P’s regular
turn Center-Store Products inventory shall be based upon historic Center-Store
Products turn information maintained by C&S, product specifications supplied by
A&P, and other projections and other information provided by A&P to C&S. C&S
shall be responsible for determining the quantity and delivery date of the
regular turn Center-Store Products inventory.



 
(b)
C&S shall purchase promotional or other high-velocity Center-Store Products
inventory intended for use or resale at the A&P Stores as directed by
A&P.  C&S’s purchase of promotional or high-velocity Center-Store Products shall
be based upon A&P’s advance estimates of promotional volumes, product
specifications, purchase quantities, delivery dates, store-specific volume
allocations (as further set forth in the Service Specifications) and other
Center-Store Products information supplied by A&P to C&S, and other projections
and other information and direction provided by A&P to C&S.



(c)  
C&S agrees that it shall maintain and provide A&P, on a daily basis, detailed
inventory date code viewing and close dated reports with respect to all
Center-Store Products that have code dates.  In addition, C&S will work with A&P
to maintain and provide such other reports or information required under the
Service Specifications, or develop such reports to the extent they are not
already provided. On the first Tuesday following the end of each Fiscal
Accounting Period (but in no event sooner


****Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 


 
 

--------------------------------------------------------------------------------

 

than 2 days following the end of the Fiscal Accounting Period), C&S will provide
to A&P movement reports ****.


4.10  Fresh Products Purchasing.


 
(a) General.  ****. Under no circumstances shall C&S substitute for any Fresh
Products alternative goods that do not possess the identical product
specifications as those designated by A&P without A&P’s express written
consent.  A&P agrees to respond in a timely manner to C&S requests to substitute
Fresh Products in order to meet A&P’s service requirements in the event a vendor
designated by A&P (only as such designation is permitted under this Agreement)
is unable to fulfill an order.



 
(b) Purchases – Regular Turn Inventory.  C&S shall purchase and manage the
regular turn Fresh Products inventory intended for use or resale at the A&P
Stores.  C&S’s management of A&P’s regular turn Fresh Products inventory shall
be based upon historic Fresh Products turn information maintained by C&S,
product specifications and vendor designations (only as such designation is
permitted under this Agreement)  supplied by A&P, and other projections and
other information provided by A&P to C&S.  ****.



 
(c) Purchases – Promotional. C&S shall purchase promotional or other
high-velocity Fresh Products inventory intended for use or resale at the A&P
Stores.  C&S’s purchase of promotional or high-velocity Fresh Products (which
shall include turkey, shrimp, crab and other high-tonnage categories of frozen
commodities) shall be based upon A&P’s advance estimates of promotional volumes,
product specifications, vendor designations (only as such designation is
permitted under this Agreement), purchase quantities, delivery dates, store
specific volume allocations, and other Fresh Products information supplied by
A&P to C&S.



 
(d) Inspections.  C&S will be responsible for the inspection of all Fresh
Products prior to their acceptance at the Facilities by C&S to ensure strict
compliance with A&P’s Fresh Products specifications.  If A&P requests that C&S
accept any Fresh Products that C&S would otherwise reject, A&P and C&S will
agree on a plan of distribution for such Fresh Products and C&S will not be
responsible for out-of-code or quality issues related to such product.  The
parties agree that they shall use USDA/PACA standards for determining whether
Fresh Products should be accepted or pulled from received inventory.  Product
that meets US Grade # 1 or “Good” delivery shall be acceptable for C&S to
receive.



 
(e)  Information and Reports.  C&S agrees that it shall maintain and provide to
A&P, on a daily basis, detailed inventory date code viewing with respect to
short coded items and close dated reports with respect to all Fresh Products
intended for use or resale at


****Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 


 
 

--------------------------------------------------------------------------------

 

 
the A&P Stores, along with any other reports or information required under the
Service Specifications.  In addition, C&S will provide A&P on a daily basis a
daily inventory report on all fresh seafood slots/SKUs at the C&S Facilities,
which shall be prepared and maintained by C&S in accordance with mutually agreed
upon polling Sections and other specifications.  The Parties agree to
collaborate closely on minimizing out-of-code Fresh Product.



 
(f)  Exact Weight - Meat.  C&S shall invoice A&P for the exact weight of all
fresh and frozen meat products in Facilities with voice selection technology,
which information shall be scanned from the case packaging of the meat products
as they are selected by C&S for delivery to the A&P Stores.



 
(g)  Product Handling Requirements.  C&S shall receive, store, handle and
distribute all Fresh Products in strict accordance with the Fresh Products
handling requirements set forth in the Service Specifications.



 
(h)
Holiday and Seasonal Commodities.  A&P shall be responsible for all
pre-distribution, storage and handling of frozen holiday and seasonal
commodities (primarily, but not exclusively, holiday turkeys and shrimp).  A&P
shall purchase such goods, place them in outside storage, and will be
responsible for all outside storage expenses.  With respect to the initial
distribution of such goods, C&S will receive such products from the outside
storage facilities two days prior to the agreed upon distribution or store order
billing date for such goods.  All such product must be distributed (i) no later
than the Sunday immediately following Thanksgiving for Thanksgiving items and
(ii) by February 1 for all Christmas and New Year’s items.  It is the intent of
this section that C&S shall not have to store in its facilities any frozen
holiday or seasonal commodities for more than two weeks.



IV.
TERMS COMMON TO ALL PROCUREMENT AND PURCHASING



4.11
Quality Assurance.  The parties agree that A&P shall maintain, at its own
expense, Quality Assurance inspectors at each C&S Facility to determine whether
the product specifications, Performance Standards, and C&S’s other obligations
under this Agreement are being met and maintained.



4.12
Assumptions.  The pricing provisions set forth in this Agreement are based upon
the parties mutual assumption that:  a) deal activity and other manufacturers’
promotions will remain at levels throughout the Term that are essentially the
same as those prior to the execution of this Agreement;  b) that no fundamental
changes will occur in the structuring of promotions or other facts affecting the
wholesale cost of Merchandise;  c) ****;  and d) ****.  If the parties’ mutual
assumptions cease to be true to a material degree at any time during the Term,
or if A&P implements a material change in its sales mix, store delivery
schedules or other similar change in the way it operates the A&P Stores that has
a material effect on C&S’s costs of performing the Warehousing Services or
Transportation Services (but specifically excluding cost impacts relating to
changes in A&P Volume which are addressed in Section 2.11 hereof), the parties
agree to negotiate in good faith to reach agreement on new, mutually acceptable
Warehousing Costs and Transportation


****Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 


 
 

--------------------------------------------------------------------------------

 

 
Costs (as the case may be) that will to the greatest extent possible restore the
respective economic expectations held by the Parties as of the Effective
Date.  The parties further agree that any willful breach of sub-section “d”
above shall constitute a material breach for which the non-breaching party shall
be entitled to terminate this Agreement in accordance with Article 7.



4.13
Service Levels.  C&S agrees that, commencing on the Effective Date and
continuing during the Term of this Agreement, the target service level and
punitive service level for all Merchandise purchased by C&S on A&P’s behalf (the
“Targeted Service Level” and “Penalty Service Level”, respectively and each a
“Purchasing Service Level”), together with the penalties for failing to meet any
Penalty Service Level, shall be as set forth in the Key Performance Measures
attached hereto this Agreement as Exhibit “C”.  ****.



The “Purchasing Service Level” in each instance is calculated as a ****.  The
Purchasing Service Level calculation shall be adjusted at the end of each
Contract Week to reflect any shortages from the prior week that are in excess of
**** (based on audited results).


“Ad Overpull” shall be defined as any promotional volume in excess of the
forecast timely provided by A&P (with respect to whether A&P has provided
information “timely” being determined in accordance with the subject vendor’s
lead-time requirements).


An item will qualify as a “Manufacturer Out-of-Stock” if:  (i) such item was
subject to a product recall; (ii) such Fresh Products item was rejected by C&S
on quality-based grounds and such rejection was confirmed by A&P or a USDA
inspector; (iii) C&S provides within seven (7) days after shipment to the A&P
Stores written proof of out-of-stock status (e.g., a letter from the
manufacturer indicating the quantity of the item that was unavailable from the
manufacturer for the period in question, or a received purchase order issued
within proper lead time indicating the quantity of the item that was cut by the
manufacturer); or (iv) the manufacturer has refused to ship product due to a
dispute over an A/R Deduction and C&S provides such evidence as described in
sub-schedule (iii) in this paragraph.


“Product Category” shall have the meaning set forth in Section 4.1 hereof.


C&S will provide A&P, throughout the Term of this Agreement, on a daily, weekly
and Fiscal Accounting Period basis, a “Purchasing Service Level Report” showing,
with respect to all orders processed for the given period, the actual Purchasing
Service Levels (i) by C&S Facility; (ii) by Product Category within individual
C&S Facilities; and (iii) in the aggregate for all C&S Facilities (each,
respectively, the “Actual Purchasing Service Level”).
 
 

****.  Other consequences or and remedies for Service Level defaults are set
forth in Article 7.

****Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 


 
 

--------------------------------------------------------------------------------

 



4.14
****.



****:


 
****.



 
****.



 
****.

 
 
 
****.



 
****.




****Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 


 
 

--------------------------------------------------------------------------------

 

 
****.

 
 

 
****.



 
****.



4.15
****.



 
4.16  Standard Credit Policy.  The Parties agree to the terms and conditions of
the Standard Credit

 
Policy set forth in the Services Specifications attached hereto this Agreement
as Exhibit “C”.



 
4.17  Leftover, Discontinued, Slow Moving and Out of Code Product.   The parties
will work together to eliminate items that have limited to no movement for four
consecutive weeks, including without limitation working together to have the
responsible manufacturer repurchase and remove the inventory.  To minimize such
inventory, A&P will give C&S advance notice of any discontinuance to avoid
unnecessary ordering.  The parties will likewise work together to minimize (i)
leftover ad product through regular communications about ad quantities and
promotional forecasts and histories, and (ii) out of code product


****Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 


 
 

--------------------------------------------------------------------------------

 

 
through regular communication about product that is at or reaching its terminal
code life.  A&P agrees that it will work with C&S to re-merchandise all such
product and authorize distributions of such product to its stores, and the
parties will work together to maximize vendor support where possible.  In the
event that there is no disposition or outlet of the product despite all of the
mutual efforts cited in this section, C&S shall bill A&P for **** on the next
applicable Weekly Statement.



ARTICLE 5
 PAYMENT


5.1
Weekly Statements.  Commencing on the Effective Date and continuing on each
Sunday thereafter during the Term of this Agreement, C&S will electronically
transmit to A&P a statement (the “Weekly Estimate”) setting forth the estimated
amounts payable to C&S for: **** (b) Warehousing Costs, **** and (d)
Transportation Costs, in each case (a)-(d) for the forthcoming Contract Week
(the “Estimated Weekly Payment Amount”).  In addition, each Sunday during the
Term, C&S will electronically transmit to A&P files (such files shall be
referred to collectively as the “Weekly Statement”) setting forth all amounts
actually due and owing to C&S including, but not limited to, ****, (b) the
Warehousing Costs, **** and (d) the Transportation Costs, in each case (a)-(d)
for the immediately preceding seven day period ending Saturday (the “Weekly
Actual Amount”). The Weekly Statement will include a shipment file with all
Merchandise charged to the A&P Stores at the ****; a gross profit file
indicating the ****; an Expense/Charge File with all Warehousing Costs, ****,
the Transportation Costs and the Fuel Surcharge; and ****. Upon the commencement
of the payment terms set forth in Section 5.3 below, the Weekly Estimate, the
Estimated Weekly Payment Amount, the Weekly Actual Amount and the Weekly
Statement will identify the portion of A&P’s weekly purchases which is comprised
of PACA Eligible Merchandise (defined below) and account for such PACA Eligible
Merchandise separately.  The Variable Warehouse Upcharge and Variable
Transportation Upcharge will be estimated and billed weekly as part of the
Estimated Weekly Payment Amount.  ****. The upcharges will not be billed at the
invoice level.



 
****:



 
****.


****Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 


 
 

--------------------------------------------------------------------------------

 

 
****. Should the due date of A&P's payment fall on a date on which banks in New
York are required to be closed, the due date shall be accelerated to the
previous day that banks in New York may legally open.



 
****

 
 
 
****



 
****



****


****.


·  
****:



****.


·  
****:



****.


****

****Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 


 
 

--------------------------------------------------------------------------------

 



****


 
****.



****:


·  
****.



****:


·  
****.



 
****:




****Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 


 
 

--------------------------------------------------------------------------------

 

****


 
 
****.



5.4
Miscellaneous Billing and Payment Matters.



 
(a)
Time is of the essence.  If A&P has failed to make any payment when due pursuant
to this Article 5 and A&P has failed to cure the default within seventy-two (72)
hours after receiving written notice from C&S, then C&S shall have the right
(which rights shall be nonexclusive, cumulative of and additional to all other
remedies) to defer further deliveries until all payments in default have been
made, or if such payment is in default for more than five (5) business days
following notice from C&S, to terminate this Agreement in accordance with
Article 7 hereof.  If either of the Parties in good faith disputes any portion
of the Weekly Statement, absent manifest error, such Party shall nonetheless pay
the full amount of the statement by the payment due date, without any deductions
or offsets; provided, such Party may avail itself of the dispute resolution
provision set forth below and in Article 8 hereof with respect to such disputed
amount.



(b)
Set-off; Recoupment.  (i)  In the event that A&P fails to pay any undisputed
amounts due under this Agreement, C&S may set-off or recoup such amounts due
against any amounts due by C&S to A&P under this Agreement.  C&S may determine
the application of any monies received from A&P against amounts owed to it by
A&P.  (ii)  In the event that C&S fails to pay, or to credit, to A&P any
undisputed amounts due A&P under this Agreement, A&P may set-off or recoup such
amounts due against any amounts due from A&P to C&S.



 
(c)
Bank Holidays.  Should the due date of any of A&P's payments fall on a date on
which banks in New York are closed, the due date shall be accelerated to the
previous day that banks in New York are open;  provided, however that commencing
on the earlier of (i) the thirty-six (36) month anniversary of the
Reorganization Plan Effective Date, and (ii) the date on which the fourth week
of payment terms for PACA Eligible Merchandise is


****Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 


 
 

--------------------------------------------------------------------------------

 

 
 repaid under Section 5.3(a) above, the due date shall thereafter be decelerated
to the next subsequent day on which banks in New York are open.



5.5  PACA Compliance.  A&P affirms and acknowledges that upon a failure by A&P
to make any payment when due pursuant to this Article 5, C&S may fully enforce
against A&P any and all rights that C&S may possess pursuant to PACA, with
respect to payments subject to such Act.  A&P shall execute and deliver to C&S,
from time to time during the term of this Agreement, such documents (including
paper or electronic invoices with the required PACA legend) as C&S may
reasonably request to create, maintain, acknowledge or confirm the rights of
C&S, as affirmed and acknowledged by A&P pursuant to this Article 5.  A&P will
cooperate with C&S to add (now and in the future) any appropriate or necessary
language to the Weekly Statement, account statements, purchase orders, invoices
and other documents and to take any other actions (now and in the future)
reasonably requested by C&S to ensure that both Parties are in compliance with
PACA, and that, with respect to PACA regulated commodities sold hereunder, C&S
can preserve its rights to the PACA trust.




ARTICLE 6
INDEMNIFICATION AND INSURANCE; FORCE MAJEURE


6.1
Indemnification.



 
(a)   C&S.  C&S shall defend, indemnify and hold harmless A&P and its
Affiliates, and their respective employees, servants, agents, independent
contractors, successors and assigns from any and all losses, damages, claims,
liabilities, causes of action, costs and expenses, including but not limited to
reasonable legal fees and costs of settlement (collectively, “Losses”) arising
out of or related to any third party claim in connection with or resulting from
(i) C&S’s acts, omissions or negligence in its performance of the Services or
its other obligations under this Agreement; (ii) C&S’s failure to comply with
any applicable laws related to its performance of the Services or its other
obligations under this Agreement; or (iii) the acts, omissions or negligence of
any third party hired by C&S or its Affiliates in connection with this
Agreement;  provided, however, this indemnification and hold harmless with
respect to sub-sections (i)-(iii) shall not apply to the extent of any claims
arising out of or resulting from the negligence or willful misconduct of A&P,
its Affiliates or their respective employees, representatives or
agents.    Whenever A&P receives notice of a claim or demand that would be
covered by this provision, A&P shall in turn provide C&S with prompt written
notice of such claim or demand.



 (b)
A&P.  A&P shall defend, indemnify and hold harmless C&S and its Affiliates, and
their respective employees, servants, agents, successors and assigns from any
and all Losses arising out of or related to any third party claim in connection
with or resulting from (i) A&P’s acts, omissions or negligence related to this
Agreement; (ii) A&P’s failure to comply with any applicable laws related to
Merchandise procured, handled, packaged, used, possessed, transported or stored
by A&P; or (iii) acts, omissions or negligence of any Affiliate of A&P or any
third party hired by A&P or its Affiliates in connection with this Agreement;
provided, however, this indemnification and hold harmless with respect to
sub-sections (i)-(iii) shall not apply to the extent of any claims arising out
of or resulting from the negligence or willful misconduct of C&S, its Affiliates
or their respective employees, representatives or agents.  Whenever C&S receives
notice of a claim or demand that would be covered by this provision, C&S shall
in turn provide A&P with prompt written notice of such claim or demand.



 
(c) Product Liability - Infringement. The Parties hereto agree that each shall
use commercially reasonable efforts to seek indemnity from the manufacturer of
any Merchandise with respect to any and all Losses arising out of or relating to
any third party claim in connection with or resulting from (i) actual or alleged
product liability or the handling, possession, storage, use or any other dealing
by any person of any Merchandise or (ii) any actual or alleged infringement of
any trademark, patent, copyright or other intellectual property right.  To the
extent C&S has exhausted its efforts to seek indemnity from the manufacturer as
set forth in this Section 6.1(c), but was unable to secure such indemnity, A&P
shall indemnify C&S with respect to Losses to the extent such Losses are related
to private label or A&P unique items (provided such private label or unique item
Losses do not arise from or are not related to the negligence or willful
misconduct of C&S).  To the extent A&P has utilized commercially reasonable
efforts to seek indemnity from the manufacturer as set forth in this Section
6.1(c), but was unable to secure such indemnity, C&S shall indemnify A&P with
respect to any Losses arising out of or relating to any third party product
liability claim related to C&S’s handling, possession, storage or use of
Merchandise, to the extent such claim does not relate to any actual or alleged
negligence or willful misconduct of A&P.  Notwithstanding anything to the
contrary set forth herein, this paragraph shall not be deemed to prohibit or
restrict either Party in any way from seeking indemnification from the other
Party under this Article 6.



6.2
 Insurance by C&S



 
(a)
Insurance Policies. During the Term of this Agreement, C&S shall carry and
maintain the following policies of insurance issued by recognized, reputable
insurers reasonably acceptable to A&P and possessing an AM Best rating of AVIII,
and naming A&P as an additional insured on all policies except the Workers
Compensation and Disability Benefits policies of insurance:



(i)  
All Risks of physical damage property insurance for the Facilities and Fixed
Assets including Boiler & Machinery coverage, all on a full replacement cost
basis,



(ii)  
All Risks of physical damage property insurance (including coverage against acts
of terrorism and coverage for goods in transit) on all inventories of
Merchandise on a full replacement cost basis.



(iii)  
Commercial General Liability coverage with a limit of not less than **** per
occurrence for bodily injury, personal injury and property damage (with the
parties agreement that such threshold limit may be achieved through a
combination of primary and umbrella coverage).  Such policy shall include
blanket contractual liability coverage and products/completed operations
liability coverage.  Products/completed operations liability coverage shall
remain in effect for not less than two (2) years after expiration or earlier
termination of this Agreement.



(iv)  
Workers Compensation and Disability Benefits coverage as required by statute and
Employers Liability coverage in a minimum amount of **** per accident/disease.



(v)  
Automobile Liability Insurance coverage with a limit of not less than **** per
occurrence for bodily injury, personal injury and property damage.



 
(b)
Primary Coverage.  The policies set forth in this Section 6.2 shall be primary
with respect to the acts or omissions of C&S.

 
(c)
Subrogation.  C&S agrees to waive all rights of subrogation against A&P and its
employees, for damages to the extent such damages are covered by the proceeds of
the insurance required by this Agreement.  If the policies of insurance referred
to in this Agreement require an endorsement to provide for continued coverage
where there is a waiver of subrogation, C&S shall cause them to be so endorsed.

 
 
(d)
Proof of Insurance.  Not later than ten (10) days prior to the Effective Date,
C&S shall provide to A&P certificates evidencing the insurance coverages
required of C&S under this Section 6.2, and such certificates shall state that
all policies of insurance evidenced therein may not be terminated, cancelled or
modified except upon no less than thirty (30) days prior written notice to
A&P.  In addition, C&S shall deliver renewal certificates to A&P promptly upon
receipt by C&S, and C&S will provide evidence that such coverage did not lapse.



 
(e) Self-Insurance.  C&S may satisfy certain of its requirements to carry
insurance hereunder under a program of self-insurance, subject to A&P’s approval
of the risks and coverage amounts to be covered through self insurance, which
approval shall not be unreasonably withheld, conditioned or delayed.



6.3
Insurance by A&P.



 
(a)
Insurance Policies.  During the Term of this Agreement A&P shall carry and
maintain the following, naming C&S as an additional insured with respect to “i”
and “iii” below, policies of insurance issued by recognized, reputable insurers
reasonably acceptable to C&S and possessing an AM Best rating of AVIII:



 
(i)
Commercial General Liability coverage with a limit of not less than **** per
occurrence for bodily injury, personal injury and property damage (with the
parties agreement that such threshold limit may be achieved through a
combination of primary and umbrella coverage).   Such policy shall include
blanket contractual liability coverage and products/completed operations
liability coverage.  Products/completed operations liability coverage shall
remain in effect for not less than two (2) years after expiration or earlier
termination of this Agreement.



 
(ii)
Workers Compensation and Disability Benefits coverage as required by statute and
Employers Liability coverage in a minimum amount of **** per accident/disease.



 
(iii)
Automobile Liability coverage for all vehicles owned, non owned, leased and
hired with a limit of not less than **** combined single limit


 
 

--------------------------------------------------------------------------------

 



(a)  
Primary Coverage.  The policies set forth in this Schedule 6.3 shall be primary
with respect to the acts or omissions of A&P.



 
(c)
Subrogation.  A&P agrees to waive all rights of subrogation against C&S, its
employees and transportation vendors, for damages to the extent such damages are
covered by the proceeds of the insurance required by this Agreement.  If the
policies of insurance referred to in this Agreement require an endorsement to
provide for continued coverage where there is a waiver of subrogation, A&P shall
cause them to be so endorsed.

 
(d)  
Proof of Insurance.  Not later than ten (10) days prior to the Effective Date,
A&P shall provide to C&S certificates evidencing the insurance coverages
required of A&P under this Section 6.3 and such certificates shall state that
all policies of insurance evidenced therein may not be terminated or cancelled
except upon no less than thirty (30) days prior written notice to C&S.  In
addition, A&P shall deliver renewal certificates to C&S promptly upon receipt by
A&P.



(e)  
Self-Insurance.  A&P may satisfy certain of its requirements to carry insurance
hereunder under a program of self-insurance, subject to C&S’s approval of the
risks and coverage amounts to be covered through self insurance, which approval
shall not be unreasonably withheld, conditioned or delayed.



6.4
Force Majeure.



(a)  
If either Party is rendered unable at any time, wholly or in part, to perform or
comply with any of its obligations under this Agreement, other than obligations
regarding the payment of money, by reason of act of God, force of nature, fire,
or other casualty, eminent domain, war-like activity, utility failure,
insurrection, or civil commotion, shortage of raw materials or supplies, any
law, regulation or order by any governmental body or authority of competent
jurisdiction, or any other cause beyond its reasonable control, or beyond the
control of any person directly or indirectly engaged by it (any such event being
referred to as a “Force Majeure”), the obligations of such Party shall be
suspended for the duration of the Force Majeure, but only to the extent such
event of Force Majeure impairs the Party’s ability to perform its obligations
under this Agreement.



(b)  
As soon as the Party whose performance is affected by the Force Majeure (the
“Affected Party”) becomes aware that an event of Force Majeure has occurred or
is likely to occur, such Affected Party will notify the other Party.  Upon
receipt of such notice by the other Party, representatives of the Parties shall
meet to establish plans and procedures to overcome or mitigate the effects of
the Force Majeure and the Affected Party shall use all reasonable efforts to
minimize any adverse effects on the other Party.



(c)  
The foregoing notwithstanding, if the Force Majeure causes C&S to be unable to
render substantial performance of its obligations under this Agreement, which
inability causes substantial damage to A&P and A&P can either render such
performance itself or obtain such performance from a third party, then A&P may
perform or engage third parties to perform the Services until A&P is satisfied,
in its sole discretion, that C&S is able to resume the performance of the
Services.



(d)  
Either party shall have the right to terminate this Agreement (but only to the
extent of the Services that are impacted by the Force Majeure) without penalty
if, due to a Force Majeure event which has occurred and is continuing, C&S is
unable to perform any material obligation, as and when required, under this
Agreement for more than sixty (60) consecutive days.



6.5
Disaster and Recovery Plans. Each of the Parties shall maintain a disaster and
recovery plan that is specific to the performance of their respective
obligations under this Agreement and to the information systems maintained by
the respective Parties in connection with this Agreement.  Each Party shall have
the right to audit, test and review the other Party’s disaster and recovery
plan, and may conduct on-site interviews with relevant officers and employees.



ARTICLE 7
TERM AND TERMINATION


7.1
Term.  This Agreement will commence on the Effective Date and terminate on the
effective date of a chapter 11 plan for A&P, subject to earlier termination as
provided in this Article 7; provided, however, that if such plan effective date
is a Reorganization Plan Effective Date, then either C&S or A&P may elect, on or
before the seventh day prior to the commencement of the hearing by the
Bankruptcy Court to approve a Reorganization Plan, to extend the term of this
Agreement through the date when A&P has purchased no less than **** of
Merchandise from C&S (exclusive of Warehouse Costs, Transportation Costs, the
Weekly Transportation Start-Up Charge, and other fees, charges and taxes
applicable to the sale of Merchandise hereunder, but including any purchases of
Merchandise that may be made by A&P through alternative sources of supply as a
result of C&S’s failure to meet its obligations hereunder). The failure of
either Party to elect to extend the Term of this Agreement no later than the
seventh day prior to the commencement of the hearing by the Bankruptcy Court to
approve a Reorganization Plan shall be deemed a Special Circumstances
Termination pursuant to Section 7.6 hereof.  Upon the extension of the Term,
****. Unless the Parties otherwise agree in writing, the Parties shall cooperate
in good faith to ensure that upon the expiration or earlier termination of this
Agreement, the Services and inventory of Merchandise purchased by C&S on A&P’s
behalf are transitioned or sold, as applicable, to A&P or A&P’s designee in
accordance with Section 7.8.  ****.  All volume thresholds, purchase
requirements, ****, guarantees, payment obligations or other obligations under
this Agreement, and any actual amounts measured against such thresholds,
requirements, etc., which are measured in Contract Years, Contract Quarters
and/or Contract Weeks shall be prorated for the actual number of days in the
first and final Contract Year, Contract Quarter and/or Contract Week, as
applicable.



7.2
C&S Events of Default.
Subject to any applicable cure period set forth in this Section 7.2 or elsewhere
in this Agreement, each of the following is a “C&S Event of Default” and in case
of occurrence of one or more of the following, C&S will be in default hereunder:


 
 

--------------------------------------------------------------------------------

 

(a) C&S fails to make any material, undisputed payment, **** required underthis
Agreement, and such non-payment remains uncured for a period of ten(10) days
after written notice thereof from A&P.
 
(b)  
C&S fails a Facility Audit for any C&S Facility and such failure continues for
fourteen (14) days from C&S’s receipt of notice from A&P, provided the following
conditions occur:  i) A&P promptly delivers to C&S a written notice of the
Facility Audit failure (the “Facility Audit Default Notice”);  ii) the failure
continues for fourteen (14) days following C&S’s receipt of the Facility Audit
Default Notice, and iii), not sooner than the fifteenth day following C&S’s
receipt of the Facility Audit Default Notice, A&P delivers to C&S a notice of
its intent to partially terminate this Agreement in accordance with Section
7.3(b) (the “Partial Termination Notice”).  Acknowledging that some warehouse
quality and control issues may take longer than the cure period provided above,
if, in A&P’s reasonable judgment, C&S has promptly taken demonstrable,
sustainable, material steps to remedy the matters listed as unsatisfactory on
the Housekeeping Audit Check Sheet for Warehousing (included as Exhibit “B”)
after receipt of a Facility Audit Default Notice (and such efforts are
continuing), A&P will cooperate with C&S to resolve the issues to A&P’s
satisfaction.  At any time between the receipt of the Facility Audit Default
Notice and the day that is fourteen (14) days following C&S’s receipt of the
Partial Termination Notice, C&S shall have the right to demand a walk-through of
the C&S Facility with A&P to determine whether the failure has been cured.  C&S
shall have the right to refer any default hereunder to the Dispute Resolution
process described in Section 8.1;  however, no such referral will operate to
toll the cure period described in this Section 7.2(b).   Notwithstanding the
foregoing, if the failure under this Section 7.2(b) represents an immediate,
substantial and emergent threat to the health, safety or welfare of the public,
then such failure shall be deemed to constitute a “C&S Event of Default” if it
continues uncured for forty-eight (48) hours.  For the purposes of this Section
7.2(b), a Facility Audit “failure” shall mean ****.



(c)  
C&S fails to perform the Services in accordance with any material Performance
Standard or material Performance Standards, and such has a material adverse
impact on C&S’s overall operating performance, and such failure continues for
fourteen (14) days from C&S’s receipt of a notice of termination from A&P,
provided the following conditions occur:  (i) A&P promptly delivers to C&S a
written notice of the Performance Standard failure (the “Performance Standard
Default Notice”);  (ii) the failure continues for fourteen (14) days following
C&S’s receipt of the Performance Standard Default Notice and (iii), not sooner
than the fifteenth day, A&P delivers to C&S a notice of its intent to terminate
the agreement in accordance with Section 7.3(c).  C&S shall have the right to
refer any default hereunder to the Dispute Resolution process described in
Section 8.1;  however, no such referral will operate to toll the cure period
described in this Section. Notwithstanding the foregoing, if the failure under
this Section 7.2(c) represents an immediate, substantial and emergent threat to
the health, safety or welfare of the public, then such failure shall be deemed
to constitute a “C&S Event of Default” if it continues uncured for forty-eight
(48) hours.



(d)  
C&S fails to perform any of its material obligations (not contemplated in
sub-sections “(b)” or “(c)” above) as and when required under this Agreement and
such


****Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 


 
 

--------------------------------------------------------------------------------

 

failure continues uncured for fourteen (14) days after receipt of written notice
from A&P of its intention to terminate this Agreement pursuant to this Section
7.2(d) if such default is not cured within the fourteen (14) day cure
period.  Notwithstanding the foregoing, if the failure under this Section 7.2(d)
represents an immediate, substantial and emergent threat to the health, safety
or welfare of the public, then such nonperformance shall be deemed to constitute
a “C&S Event of Default” if it continues uncured for forty-eight (48) hours.


(e)  
Any of C&S’s material representations or warranties in Sections 4.6 or 8.11 of
this Agreement is breached or not true in any respect, and such breach has a
material adverse impact on C&S’s overall operating performance, and such breach
of representation or warranty remains breached or untrue for fourteen (14) days
after written notice thereof from A&P of its intention to terminate this
Agreement pursuant to this Section 7.2(e) if such default is not cured within
the fourteen (14) day cure period.  Notwithstanding the foregoing, if the breach
of such representation or warranty under this Section 7.2(e) presents an
immediate and emergent threat to the health, safety or welfare of the public,
then such breach of representation or warranty shall be deemed to constitute a
“C&S Event of Default” if it continues uncured for seven (7) days.



(f)  
An Event of Insolvency with respect to C&S.



(g)  
C&S is in default with respect to any financial covenant of C&S’s most senior
tranche of indebtedness and such default remains uncured or un-waived beyond the
applicable cure period or any extension thereof. With respect to this
sub-section “g”, C&S agrees to provide to A&P within 120 days of the completion
of its fiscal year a copy of the annual certification of covenant compliance
that C&S’s auditors provide to C&S lenders for the just-completed fiscal year.



(h)  
C&S is in breach of Section 4.14(e) or the last sentence of Section 4.12.



(i)  A majority of the assets or voting stock of C&S is acquired by a competitor
of A&P.


7.3
Remedies Upon C&S Event of Default.
 

Upon the occurrence of any C&S Event of Default and subject to any applicable
cure periods:


(a)  
A&P shall have all remedies available to it under this Agreement, at law and/or
in equity in each case subject to the terms of this Agreement.



(b)  
In the case of a Default under Section 7.2(b) above, A&P shall have the right to
partially terminate this Agreement only with respect to the Product Category
Grouping that is distributed from the C&S Facility that is the subject of the
default.



(c)  
In all other cases, A&P shall have, at its discretion, the right to terminate
this Agreement upon written notice to C&S, such termination to occur at the
termination date specified in such notice.



7.4
A&P Events of Default.
  Subject to any applicable cure period set forth in this Section 7.4 or
elsewhere in this Agreement, each of the following is an “A&P Event of Default”
and in the occurrence of one or more of the following, A&P will be in default
hereunder:


 
 

--------------------------------------------------------------------------------

 



(a)  
A&P fails to make any material, undisputed payment required under this
Agreement, and such non-payment remains uncured for a period of ten (10) days
after written notice thereof from C&S.



(b)  
A&P fails to perform any of its other material obligations as and when required
under this Agreement and such non-performance continues uncured for fourteen
(14) days after written notice thereof from C&S.  Notwithstanding the foregoing,
if the non-performance under this Section 7.4(b) represents an immediate and
emergent threat to the health, safety or welfare of the public, then such
nonperformance shall be deemed to constitute an “A&P Event of Default” if it
continues uncured for forty-eight (48) hours.



(c)  
Any of A&P’s material representations or warranties in this Agreement is
breached or not true in any respect, and such representation or warranty remains
breached or untrue for fourteen (14) days after written notice thereof from C&S
and  such continuing breach materially adversely affects A&P’s ability to
perform its obligations hereunder.



(d)  
An Event of Insolvency with respect to A&P occurring any time after the
Reorganization Plan Effective Date.



(e)  
A&P is in breach of the last sentence of Section 4.12.





7.5
Remedies Upon A&P Event of Default or Termination.



 
(a)

 
Upon the occurrence of any A&P Event of Default, and subject to any applicable
cure periods:



 
(i)
C&S shall have all remedies available to it under this Agreement, at law and/or
in equity in each case subject to the terms of this Agreement.



 
(ii)
C&S shall have, at its discretion, the right to terminate this Agreement upon
written notice to A&P, such termination to occur at the termination date
specified in such notice. If such right to terminate this Agreement arises prior
to the Reorganization Plan Effective Date, no further order will be required by
the Bankruptcy Court for C&S to exercise its right to terminate hereunder.

 
 
7.6  
Special Circumstances Termination.  Commencing on the Effective Date until the
earlier of (x) the termination of this Agreement under Sections 7.3, 7.5 or 7.7
hereof and (y) the effective date of a chapter 11 plan for A&P, either Party
shall be permitted to immediately terminate this Agreement via written notice to
the other party (a) upon the filing by a Debtor of a motion to sell
substantially all of the Debtors' assets pursuant to 11 U.S.C. § 363, (b)
written notice to C&S from the Debtors stating that the Debtors do not intend to
pursue a Reorganization Plan, (c) the filing of any plan by A&P other than a
Reorganization Plan, (d) acceleration of the obligations and termination of the
commitments to lend under the Debtors' postpetition financing facility
(excluding a refinancing where replacement commitments are in effect immediately
following such termination), (e) the conversion of the Debtors' chapter 11 cases
to cases under chapter 7 of the Bankruptcy Code, (f) the appointment of a
chapter 11 trustee, or (g) if neither Party has elected to extend the Term of
this Agreement as provided in Section 7.1 (each of “(a)” through “(g)” above or
a termination of this Agreement pursuant to Section 7.7 (below) being considered
a “Special Termination Event”).  



7.7  
Special Circumstances Termination by C&S.  In the event the Reorganization Plan
Effective Date does not occur on or prior to June 12, 2012, C&S may terminate
this Agreement without any further order of the Bankruptcy Court by providing
written notice to A&P, such termination to occur as of the termination date
specified in such notice.



7.8           Effects of Termination


(a)  
Notwithstanding termination of this Agreement, C&S shall remain obligated to
fully perform, to the extent permitted by Law and for a period of up to (but no
more than) one hundred and eighty (180) days, the Services pursuant to this
Agreement (including without limitation, making whatever arrangements are
necessary to continue such Services without interruption or diminution in the
Performance Standards), and C&S shall continue to be compensated for such
Services in accordance with this Agreement including, but not limited to,
payment of the ****, until such time during such one hundred and eighty (180)
days (the “Effective Date of Termination”) as may be reasonably required to
transition or transfer to A&P or its designee responsibility for performing all
Services.  The Parties shall cooperate to ensure that the Services and, where
applicable, the inventory of Merchandise, are transferred or transitioned to A&P
or A&P’s designee in an orderly and professional manner.  This Section 7.8(a)
shall be void in the event that the termination by C&S of this Agreement was due
to nonpayment by A&P and such nonpayment is not immediately cured.



(b)  
If this Agreement terminates by reason of a C&S Event of Default, C&S agrees to:



(i)  
pay **** to A&P all sums due to A&P under the Agreement through the specified
date of termination and for such further period during which Services are
rendered in accordance with sub-section (a) above; and



(ii)  
pay and/or reimburse A&P for all direct damages made against or suffered or
incurred by A&P arising from or in any way related to the termination of this
Agreement.



(c)  
If this Agreement terminates following the effective date of a chapter 11 plan
for A&P by reason of an A&P Event of Default, A&P agrees to:



 
(i)
pay C&S all sums due to C&S under the Agreement through the specified date of
termination and for such further period during which Services are rendered in
accordance with sub-section (a) above;



 
(ii)  pay and/or reimburse C&S for all direct damages made against or suffered
or incurred by C&S arising from or in any way related to the termination of this
Agreement;


 
 

--------------------------------------------------------------------------------

 

 
(iii) pay to C&S the ****, if applicable, as set forth in Section 3.11; and



 
(iv) pay to C&S  ****.



 
(d)
If this Agreement terminates (a) pursuant to Section 7.4(a) or 7.4(e) prior to
the Reorganization Plan Effective Date, or (b) pursuant to Sections 7.6 or 7.7,
C&S’s sole remedies, shall be as follows:



 
(i)  A&P will pay C&S all sums due to C&S under the Agreement through the
specified date of termination and for such further period during which Services
are rendered in accordance with sub-section (a) above;



 
(ii) A&P will within two (2) business days of the specified date of termination
pay to C&S:  (A) any applicable ****, (B) the ****,  and (C) ****, to the extent
payable in accordance with Section 2.8.



(iii)  
The amounts specified in the immediately preceding clause (ii) shall constitute
allowed superpriority administrative expenses, junior only to the superpriority
claims granted under the Final DIP Order.



 
(e)
Notwithstanding anything to the contrary herein, if this Agreement terminates
prior to the Reorganization Plan Effective Date for any reason, A&P will either
(1) within two (2) business days, pay to C&S **** or (2) **** (e) shall
constitute allowed superpriority administrative expenses, junior only to the
superpriority claims granted under the Final DIP Order.



 
(f)
In no event will either Party be liable to the other Party for any special,
indirect, consequential, punitive or exemplary damages, including third party
lost sales; provided that this limitation of liability shall not apply in
instances of gross negligence, willful breach or willful misconduct.



 
(g)
Nothing in this Section 7.8, however, shall amend, restrict or otherwise modify
the Parties’ agreements as set forth in Section 1.4 hereof, which shall remain
in full force and effect.



7.9
Facilities and Fixed Assets.  Notwithstanding anything to the contrary set forth
in this Agreement, but without limiting A&P’s obligations in Section 7.9 hereof,
in no event shall A&P be required to assume any responsibility or obligation to
take title to any of the C&S Facilities or fixed assets used in the performance
of the Services (except for those fixed assets used in connection with the
Edison GMDC Facility which are, and shall remain, A&P’s liability), or to assume
any real estate obligations relating to the C&S Facilities, or to assume any
leases, licenses or other agreements relating to C&S’ fixed

 

****Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 


 
 

--------------------------------------------------------------------------------

 

 
assets or otherwise, upon the expiration or earlier termination of this
Agreement (regardless, in the case of an early termination, of the reason for
such early termination).

 


ARTICLE 8
MISCELLANEOUS


8.1
Dispute Resolution. If A&P issues a Default Notice under Sections 7.2(b) or (c),
or if any other dispute arises under this Agreement which cannot be resolved by
the personnel directly involved, either Party may invoke the dispute resolution
procedure set forth below by giving written notice to the other Party of the
dispute and designating its chief legal officer as its representative in
negotiations relating to the dispute.  The chief legal officers of both Parties,
acting in good faith and using reasonable efforts, shall work toward a
reasonable and equitable resolution of the dispute.  In the event the chief
legal officers are unable to reach resolution, the Parties will designate their
respective Chief Executive Officers to negotiate resolution of the dispute.  The
dispute resolution procedure above shall not apply to intellectual property
claims or to any claim for injunctive relief or other form of equitable relief
in the aggrieved party’s sole discretion. Notwithstanding anything to the
contrary contained in this Article 8, neither Party shall be prohibited from
litigating in court any claim arising under this Agreement. Prior to the
effective date of a chapter 11 plan for A&P, the Parties stipulate that any
claim or dispute arising under this Agreement shall be adjudicated in the
Bankruptcy Court, provided that if the Bankruptcy Court abstains from hearing
such claim or dispute, the provisions of Section 8.5 of this Agreement shall
control.  By executing this Agreement, C&S voluntarily submits to the Bankruptcy
Court’s personal jurisdiction until the effective date of a chapter 11 plan for
A&P. 

 
 
8.2           Audit and Access Rights


 
(a)
Books and Records. C&S shall prepare and maintain for a period of not less than
five (5) years following the end of each of its fiscal years, such complete and
detailed records, data, information and statements in auditable form and quality
suitable to permit A&P to verify the following: (i) C&S’s performance of
Services, Other Services, compliance with the Performance Standards, and all of
its other obligations under this Agreement;  ****; (iii) ****;  (iv) C&S’s
compliance with laws governing its performance hereunder; and (v) such other
records, data or information as may be required to validate or enforce the
parties respective rights and obligations under this Agreement (collectively,
the “Books and Records”).  The Books and Records shall be maintained consistent
with GAAP, consistently applied, and shall be in a form suitable for audit,
review and copying and shall be made available as reports produced from C&S’s
overall financial statements maintained by C&S for its entire operations in the
ordinary course of business.  A&P will be provided access to, and the right to
audit, any information A&P reasonably requires in order to verify any of the
items listed in (i)-


****Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 


 
 

--------------------------------------------------------------------------------

 

 
(iv) above; provided, however, A&P will not be provided access to data or
information relating to ****.



 
(b)
Financial Statements. Each Party shall promptly deliver to the other audited
financial statements for the year-end period, which have been certified to by a
registered public accounting firm, after such financial statements have been
issued by such public accounting firm.



 
(c)
Access to Books and Records.  C&S shall permit A&P and its officers, directors,
representatives, counsel, advisors and other agents (collectively, “Agents”),
upon reasonable notice and during normal business hours, to inspect, have access
to the Facilities and to inspect, have access to and audit all of the Books and
Records for the purpose of verifying the items listed in Section 8.2.a(i)-(iv)
above. The right of access under this Section 8.2(c) shall include the right to
discuss such documentation with C&S’s employees, representatives and outside
vendors having knowledge of their contents, and C&S shall instruct all such
employees, representatives or third-party vendors to fully cooperate with any
request for information made by A&P to such employee, representative or
third-party vendor.  The parties agree that A&P shall have the right to maintain
an A&P associate on premises at the C&S Facilities during all normal hours of
operation for such C&S Facilities, and that such A&P associate shall have access
to all operating areas, and all employees, of such C&S Facilities as would
permit the reasonable monitoring of Services performed at the C&S Facilities.



 
(d)
Frequency and Scope. During the Term of this Agreement (but not more frequently
than once during any twelve-month period), and for a period of one (1) year
thereafter, A&P or A&P’s duly authorized auditor or agent shall have the right
at any time to audit and review the Books and Records.  The scope of the audit
shall encompass no more than the prior 12-month period, except in the event that
the auditor determines reasonably that there is a specifically identified
irregularity that requires further inspection, in which case the audit shall be
permitted to look back an additional twelve (12) months but solely with respect
to the identified irregularity.



 
(e)
Special Audit Provisions for ****.  As stated above, A&P may audit C&S’s records
in order to confirm that ****.


****Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 


 
 

--------------------------------------------------------------------------------

 

 
****.

 
 

 
(f) Restricted Information.  ****.  Accordingly, in order for C&S to agree to
provide such Restricted Information, A&P agrees that it will allow access to
such Restricted Information only to those A&P employees or third party agents
who have a need to know such Restricted Information in connection with A&P’s
confirmation of ****, who have been approved by C&S and who will each
individually be required to execute affirmations of the confidentiality
obligations stated herein (“Permitted Individuals”).  A&P agrees that other than
to the Permitted Individuals, A&P shall not disclose such information to any
other person or party.  All such Restricted Information may not be copied or
reproduced by A&P in any form, and may only be used pursuant to the Permitted
Use.



 
(g)
Confidentiality.  Any and all information provided to A&P pursuant to this
Section 8.2 including, but not limited to any audited financial statements and
other financial information, will be subject to the Confidential Information
provisions set forth in Section 8.16 below.



 
(h) Reciprocal Application to A&P.  All of the terms of this Section 8.2 shall
have reciprocal application to A&P to the extent necessary to verify A&P’s
compliance with its obligations under this Agreement including, but not limited
to, Sections 4.5(a)(iii) and 4.7(d) and to permit C&S to audit or validate the
assumptions under Section 4.12(c) of this Agreement.



 
(i)  Deficiencies.  If an audit or review reveals that any amounts to be paid or
charged to either Party have been overstated or understated, then the deficient
Party shall issue a charge or credit to correct same.  If an audit or review
reveals that amounts paid or charged to either Party were overstated or
understated by **** or more during the period audited, then the Party required
to pay such amount shall reimburse the other Party for all costs and expenses
incurred in connection with the audit or review.  The foregoing remedies shall
be in addition to any other remedies available to the parties at law or in
equity.



8.3
Headings.  The division of this Agreement into Articles and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of


****Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 


 
 

--------------------------------------------------------------------------------

 

 
this Agreement. Unless inconsistent with the context, references in this
Agreement to Articles are to Articles of this Agreement.



8.4
Extended Meanings.     In this Agreement words importing the singular number
only include the plural and vice versa, words importing the masculine gender
include the feminine and neuter genders and vice versa and words importing
persons include individuals, partnerships, associations, trusts, unincorporated
organizations and corporations.



8.5
Proper Law of Contract; Venue. This Agreement shall be governed by the laws of
the State of New York and the laws of The United States of America as applicable
in such State. Subject to the last two sentences of Section 8.1 above, any
action or proceeding against any of the parties hereto relating in any way to
this Agreement or the subject matter hereof shall be brought and enforced
exclusively in the federal or state courts of the State of New York.



8.6
Independent Contractor.   It is expressly intended by the Parties hereto and
each Party hereby specifically warrants, represents and agrees, that each Party
(the “Performing Party” for the purposes of this Article) is an independent
contractor having its own established place of business and all persons
assisting the Performing Party in the performance of its obligations under this
Agreement are and shall be deemed the employees of the Performing Party or under
contract to the Performing Party for all purposes, and not of the other Party or
any Affiliate of the other Party.  It is further intended and agreed between the
Parties that each Party shall have sole control of the manner and means of
performing its obligations under this Agreement.  The specific means of
accomplishing the purposes of this Agreement shall be left to the discretion of
the Performing Party, provided that the purpose of this Agreement is
accomplished in a cost-effective manner and otherwise in a manner intended to
benefit A&P and C&S.  Each Party agrees that its officers, managers, or other
management or supervisory personnel employed by them shall effect such
management, direction and control in the sole and complete discretion of such
Party.



8.7
Notices. Any demand, notice or other communication to be given in connection
with this Agreement shall be in writing and shall be given by personal delivery,
by overnight courier, by registered mail or by facsimile or electronic means of
communication addressed to the recipient at the address set forth below or to
such other address, individual or electronic communication number as may be
designated by notice given by either Party to the other.  Any demand, notice or
other communication shall be conclusively deemed to have been given (i) on the
day of actual delivery if given by personal delivery; (ii) on the next business
day if given by overnight courier; (iii) on the third business day following
deposit in the mail if given by registered mail; and (iv) on the day of
transmittal if given by facsimile or electronic communication during the normal
business hours of the recipient and on the next following business day if not
given during such hours on any day.



If to C&S:


C&S Wholesale Grocers, Inc.
7 Corporate Drive
Keene, NH 03431

 
 

--------------------------------------------------------------------------------

 

Attn: Richard B. Cohen, Chairman and Chief Executive Officer
Phone: (603) 354-4601
Fax: (603) 354-4692


with a copy to:


General Counsel
Phone: (603) 354-5885
Fax: (603) 354-4694


If to A&P:


The Great Atlantic & Pacific Tea Company, Inc.
2 Paragon Drive
Montvale, NJ 07645
Attention: Sam Martin, President and Chief Executive Officer
Phone:  (201) 571-8770
Fax:  (201) 571-8715


with a copy to:


General Counsel
Phone:  (201) 571-8161
Fax:  (201) 571-8106


8.8
Third Party Agreements.  Neither C&S nor A&P shall enter into any agreement with
any Person that would have the effect of impairing any of the other Party’s
rights hereunder this Agreement or limiting either Party’s ability to amend this
Agreement in accordance with the terms hereof, without the prior written consent
of the other Party hereto.



8.9
Continued Provisions.  Notwithstanding any expiration or termination of this
Agreement, (i) the indemnification obligation of both Parties as set forth in
Article 6; (ii) the obligations of the both Parties upon termination of this
Agreement as set forth in Article 7; (iii) the confidentiality and
non-solicitation provisions set forth below; (iv) provisions related to C&S’s
prepetition claims, including the Liquidated Damages Claim and the Prepetition
Rejection Damages Claim, as set forth in Section 1.4 and Article 7 and (v) any
other provision which expressly or by its nature is intended to survive
termination of this Agreement, shall continue in full force and effect.



8.10
General Representations and Warranties by A&P. A&P represents and warrants to
C&S as follows:



 
(a)
A&P is a corporation duly incorporated and validly existing under the laws of
its jurisdiction of incorporation and has all necessary corporate power,
authority and capacity to enter into this Agreement and to carry out its
obligations under this Agreement, subject to entry of the Bankruptcy Court
Orders.  The execution and delivery of this Agreement and the performance of
A&P’s obligations under this Agreement have been duly authorized by all
necessary corporate action on the part of A&P.


 
 

--------------------------------------------------------------------------------

 

 
(b)
A&P is not a party to, bound or affected by, or subject to, any indenture,
mortgage, lease, agreement, collective bargaining agreement, obligation,
instrument, charter or by-law provision, statute, regulation, order, judgment,
decree, license, permit or law which would be violated, contravened or breached
as a result of the execution and delivery of this Agreement, or the performance
by A&P of any of its obligations under this Agreement, taking into account the
effect of the United States Bankruptcy Code during the pendency of the
Bankruptcy Case.



 
(c)
A&P is not in breach of any laws that could reasonably be expected to have a
material, adverse effect on A&P’s ability to perform its obligations as a whole
under this Agreement, taking into account the effect of the United States
Bankruptcy Code during the pendency of the Bankruptcy Case.





8.11
General Representations and Warranties by C&S. C&S represents and warrants to
A&P as follows:



 
(a)
C&S is a corporation duly incorporated and validly existing under the laws of
its jurisdiction of incorporation and has all necessary corporate power,
authority and capacity to enter into this Agreement and to carry out its
obligations under this Agreement.  The execution and delivery of this Agreement
and the performance of C&S’s obligations under this Agreement have been duly
authorized by all necessary corporate action on the part of C&S.



 
(b)
C&S is not a party to, bound or affected by, or subject to, any indenture,
mortgage, lease, agreement, collective agreement, obligation, instrument,
charter or by-law provision, statute, regulation, order, judgment, decree,
license, permit or law which would be violated, contravened or breached as a
result of the execution and delivery of this Agreement, or the performance by
C&S of any of its obligations under this Agreement.



 
(c)
C&S is not in breach of any laws that could reasonably be expected to have a
material, adverse effect on C&S’s ability to perform the Services or perform its
other obligations under this Agreement, including without limitation and to the
extent applicable all laws pertaining to human rights, labor or employment
standards, labor relations and employment, protection of personal information,
occupational health and safety, workers’ compensation and workplace safety
insurance and environmental Laws.

 
8.12
Entire Agreement.  This Agreement together with all Articles, exhibits and
schedules hereto constitutes the entire agreement between the Parties with
respect to its subject matter and cancels and supersedes any prior
understandings and agreements between the Parties with respect to such subject
matter.  There are no representations, warranties, terms, conditions,
undertakings or collateral agreements, express, implied or statutory, between
the Parties other than as expressly set forth in this Agreement.



8.13
Amendments and Waiver.   No modification of or amendment to this Agreement shall
be valid or binding unless in writing and duly executed by both of the Parties
and no waiver of any breach of any term or provision of this Agreement shall be
effective or binding unless made in writing and signed by the Party purporting
to give the same and, unless otherwise provided, shall be limited to the
specific breach waived.



8.14
Assignment. Except as provided below, this Agreement may not be assigned, either
directly or by operation of law, by either Party without the written consent of
the other Party, such consent not to be unreasonably withheld; provided,
however, that in the event of any assignment the assignor shall continue to be
bound by all obligations under this Agreement as if such assignment had not
occurred and shall perform such obligations to the extent that the assignee
fails to do so.  This Agreement may be assigned by either Party without the
consent of the other Party to an affiliate of the assignor, provided that the
affiliate enters into a written agreement with the other Party to be bound by
the provisions of this Agreement in all respects and to the same extent as the
assignor is bound and provided that the assignor shall continue to be bound by
all obligations under this Agreement as if such assignment had not occurred and
shall perform such obligations to the extent that the affiliate fails to do
so.   Notwithstanding anything to the contrary in the two preceding sentences,
A&P may assume and assign this Agreement to a reorganized entity in connection
with a Reorganization Plan to the extent legally necessary.



8.15
Non-Solicitation. During the Term of this Agreement and for a period of ****
following the expiration or termination of this Agreement for any reason
whatsoever, A&P shall not, and shall not permit any of its Affiliates to,
directly or indirectly, hire, solicit, induce or encourage any person who is a
managerial employee or agent employed or engaged by C&S or any of its Affiliates
within **** prior to such solicitation, to leave or otherwise cease being
employed or engaged by C&S or any of its Affiliates (other than a person whose
pay in lieu of notice, termination, and severance payments has been reimbursed
pursuant to this Agreement).



8.16
Confidentiality. Each Party shall not, during the Term of this Agreement or at
any time thereafter, transmit Confidential Information of the other Party to any
third person either in whole or in part;  provided that A&P may share the
contents of this Agreement during the pendency of its Bankruptcy Cases with the
Official Unsecured Creditors’ Committee and other parties that have signed
confidentiality agreement reasonably acceptable to the Parties, with the
understanding that neither party shall unreasonably withhold, condition or delay
its approval of the form of such confidentiality agreement.  Each Party shall
take all reasonable precautions to safeguard the Confidential Information of the
other Party from unauthorized disclosure and, at a minimum, shall afford the
Confidential Information of the other Party such precautions and safeguards as
it affords to its own confidential information of a similar nature.  A&P also
agrees to the heightened confidentiality restrictions related to Restricted
Information as set forth in Section 8.2(f). “Confidential Information” for
purposes of this Agreement shall mean this Agreement and  the terms and
conditions hereof and all non-public, confidential or proprietary information of
either Party and its clients and customers, including but not limited to
information regarding ****, received by the other Party in the course of the
negotiation of, or performance of its obligations under, this Agreement.  The
above restrictions shall not apply to the extent that Confidential Information
comes into the public domain through no fault of the other Party, is received by
the other Party from a third party having a bona fide right to disclose such
information, or disclosure is required by Law as set forth in subsection (b)
below.


 
 

--------------------------------------------------------------------------------

 



 
(a)
Public Notices. Neither Party shall make any press release or public
announcement regarding this Agreement or otherwise publicly disclose any of the
terms of this Agreement without the prior written consent of the other
Party,  except where required to do so by Law or by the applicable regulations
or policies of any Federal, State or other regulatory agency of competent
jurisdiction or any stock exchange in circumstances but only after prior
consultation with the other Party, and the disclosing Party shall use reasonable
best efforts to ensure that all Confidential Information and other information
that is required to be disclosed in accordance with Laws will be accorded
confidential treatment.



 
(b)
Requirement to Disclose. Wherever in this Agreement disclosure is permitted if
"required by Law",



 
(i)
the term "Law" shall be deemed to include (A) any applicable statute, regulation
or policy of The United States of America or other government, any State or
local government or any agency or authority of any of them having jurisdiction
over a Party or its business or any stock exchange or self-regulatory
organization in the securities industry and (B) any order, demand or subpoena of
any such government, agency, authority, exchange or organization or any court of
competent jurisdiction; and



 
(ii)
such disclosure shall be permitted only if, as promptly as practicable after
determining that disclosure is required or after receipt of any such order,
demand or subpoena, the Party intending to make such disclosure shall notify the
other Party of such requirement and the scope of the proposed disclosure and
shall simultaneously deliver to the other Party a copy of such order, demand or
subpoena or, if there is none, a written opinion of its counsel describing the
legal basis upon which such disclosure is required.  The Party intending to make
such disclosure shall cooperate with all reasonable requests of the other Party
for assistance in preventing or limiting such disclosure.



 
(iii)
A&P will use its reasonable best efforts to obtain a Bankruptcy Court order
authorizing this Agreement to be filed under seal.



 
(iv)
Each Party may disclose Confidential Information to obtain approval of this
Agreement from the Bankruptcy Court, and defend any appeals or take actions in
conjunction therewith, provided that (a) any such disclosure is limited to the
extent reasonably necessary and is (x) subject to a customary Bankruptcy Court
order requiring any recipient of such Confidential Information to maintain it as
confidential and otherwise restricting its use and dissemination, including
requiring that such Confidential Information be filed under seal or (y) any such
recipient shall have previously executed and delivered a confidentiality
agreement that conforms with the requirements set forth in Section 8.16, and (b)
in the case of any court filing, the Party proposing to file such Confidential
Information uses its reasonable best efforts to file such Confidential
Information under seal.


 
 

--------------------------------------------------------------------------------

 

8.17
Bankruptcy Court Orders. Subject to the proviso contained in Section
8.16(b)(iv), C&S agrees to cooperate with A&P in providing any information and
evidence that may be required to demonstrate to the Bankruptcy Court’s
satisfaction (i) that A&P’s execution of and performance under this Agreement is
a reasonable exercise of A&P’s business judgment and in the best interests of
A&P’s chapter 11 estates, and/or (ii) that this Agreement was the result of a
fair process.



8.18
Benefit of the Agreement. This Agreement shall inure to the benefit of and be
binding upon C&S, A&P and their respective successors and, to the extent
permissible under Section 8.14, assigns.



8.19
Closing Conditions.
The respective obligations of each party hereto to consummate the transactions
contemplated by this Agreement shall not become effective and/or binding on any
party unless and until each of the conditions set forth below has been satisfied
or otherwise waived by both Parties hereto:



 
(a)
The Bankruptcy Court has entered the Bankruptcy Court Orders, such Bankruptcy
Court Orders have become final and non-appealable, and no court order staying,
reversing, modifying or amending the Bankruptcy Court Orders shall have been
entered or be in effect on the Effective Date; and



 
8.20
Definitions.



“A&P” is a Maryland corporation with its principal offices located at 2 Paragon
Drive in Montvale, New Jersey 07645, together with its current and future
subsidiaries and affiliates.


“A&P Event of Default” has the meaning set forth in Section 7.4.


“A&P Stores” has the meaning set forth in Section 4.4.


“A&P Volume” means any volume of Merchandise intended for use or resale at the
A&P Stores or otherwise procured or purchased on A&P’s behalf, at A&P’s
direction or with any other reference to A&P’s account, business, operations or
name.


“Accounts Receivables Deductions” has the meaning set forth in Section 2.6.


“Adjustment Date” has the meaning set forth in Section 2.12 hereof.


“Affiliate” means a corporation or business entity that, directly or indirectly,
is controlled by, controls or is under common control, with respect to A&P or
C&S, as applicable.


“Agents” has the meaning set forth in Section 8.2(c).


“Agreement” means this Supply, Distribution and Related Services Agreement,
including the Articles, Exhibits and Schedules to this Agreement, as it or they
may be amended or supplemented from time to time, and the expressions “hereof”,
“herein”, “hereto”, “hereunder” and similar expressions refer to this Agreement
and not to any particular portion or section of this Agreement;


“All Risk” means losses are covered with respect to all perils unless a peril is
specifically excluded under the policy.


 
“Bankruptcy Cases” has the meaning set forth in the Preamble.



 
“Bankruptcy Code” has the meaning set forth in the Preamble.



 
“Bankruptcy Court” has the meaning set forth in the Preamble.



 
“Bankruptcy Court Orders” has the meaning set forth in Section 1.1.



 
****.



 
“Books and Records” has the meaning set forth in Section 8.2(a).



 
“C&S” is a Vermont corporation with its principal offices located at 7 Corporate
Drive, Keene, New Hampshire 03431.



 
“C&S Event of Default” has the meaning set forth in Section 7.2.



 
“C&S Facilities” has the meaning set forth in Section 2.3.



 
“C&S Liquidated Claim” has the meaning set forth in Section 1.4(a).



 
“Center-Store Products” means grocery, spices, candy, dairy, frozen (mainline),
ice cream, ice, and HBC/GM, and supplies.



 
“Confidential Information” has the meaning set forth in Section 8.16.

 
 
“Contract Week” means any period of seven (7) consecutive calendar days
commencing on a Sunday and concluding on a Saturday during any Contract Year.



 
“Contract Quarter” means the thirteen (13) consecutive Contract Weeks, with the
first Contract Quarter commencing on the Effective Date.



 
“Contract Year” means each successive 52-week period commencing with the 52-week
beginning on the Effective Date.



 
****.



 
“CPI” has the meaning set forth in Section 2.12.



 
****.



 
“DSD” has the meaning set forth in Section 4.5(a)(i).



 
“Effective Date” has the meaning set forth in Section 1.1.



 
“Effective Date of Termination” has the meaning set forth in Section 7.8(a).



 
****.



 
“Event of Insolvency” means that, with respect to any person or entity, such
person or entity shall admit in writing its inability to pay its debts generally
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against such person or entity seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, relief or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of sixty (60) days,
or any of the actions sought in such proceeding (including, without limitation,
the entry of an order for relief against, or the appointment of a receiver,
trustee, custodian or other similar official for, it or for any substantial part
of its property) shall occur; or such person or entity shall take any corporate
action to authorize any of the actions set forth above in this definition.



 
****.



 
“Facility Audit Default Notice” has the meaning set forth in Section 7.2(b).



 
“Final DIP Order” means the Final Order (I) Authorizing Debtors (A) to Obtain
Post-Petition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 364(c)(1),
364(c)(2), 364(c)(3), 364(d)(1) and 364(e) and (B) to Utilize Cash Collateral
Pursuant to 11 U.S.C. § 363 and (II) Granting Adequate Protection to
Pre-Petition Secured Parties Pursuant to 11 U.S.C. §§ 361, 362, 363 and 364
[Docket No. 479] entered by the Bankruptcy Court on January 11, 2011 in A&P’s
Bankruptcy Cases.



 
“Fiscal Accounting Period” means periods of four consecutive Contract Weeks
beginning with the first of A&P’s fiscal accounting periods next following the
Effective Date.  Thirteen (13) Fiscal Accounting Periods comprise each Contract
Year.



 
“Force Majeure” has the meaning set forth in Section 6.4(a).



 
****.



 
“Fresh Products” shall include, but not be limited to, ****.



 
****.



 
“Interim Agreement” has the meaning set forth in Section 1.2.

 
 
“Interim Fixed Warehouse Charge” has the meaning set forth in Section 2.9(b).

 
 
“Key Performance Measures” has the meaning set forth in Section 1.3.

 

 
 

--------------------------------------------------------------------------------

 

 
****.

 


 
“Measurement Period” has the meaning set forth in Section 4.13.

 
 
“Merchandise” has the meaning set forth in Section 4.1.

 
 
****.



 
“PACA” has the meaning set forth in Section 5.3(a)(i).



 
“PACA Eligible Merchandise” has the meaning set forth in Section 5.3(a)(i).



 
“Parties” means C&S together with A&P.



 
“Partial Termination Notice” has the meaning set forth in Section 7.2(b).

 
 
“Penalty Service Level” has the meaning set forth in Section 4.13.

 
 
“Performance Standards” has the meaning set forth in Section 1.3.

 
 
“Permitted Individuals” has the meaning set forth in Section 8.2(f).



 
“Permitted Use” has the meaning set forth in Section 8.2(f).

 
 
“Performance Standard Default Notice” has the meaning set forth in Section
7.2(c).

 
 
“Person” is to be interpreted broadly and includes an individual or group of
individuals, an entity or group of entities, a corporation, a partnership, a
trust, an unincorporated organization, the government of a country or any
political subdivision thereof, or any agency or department of any such
government, and the executors, administrators or other legal representatives of
an individual in such capacity.

 
 
“Prepetition Rejection Damages Claim” shall have the meaning set forth in
Section 1.4(b).

 
 
“Procurement Services” shall be those services described in Article 4 related to
the procurement of Merchandise.

 
 
 “Purchase Services” shall mean those services described in Article 4 related to
the purchase of Merchandise.



 
“Purchasing Service Level” has the meaning set forth in Section 4.13.



 
“Purchase Terms” has the meaning set forth in Section 4.7.


****Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 


 
 

--------------------------------------------------------------------------------

 

 
“Reorganization Plan” means a Chapter 11 plan for A&P and its operating
subsidiaries that contemplates A&P's assumption of and continuing performance
under the terms of this Agreement following the effective date of such plan and
under which the Debtors' operating assets owned as of such date are to remain a
going concern, operating enterprise and are not sold in one or more transactions
under Section 363(b) of the Bankruptcy Code to one or more third-party retailers
in lieu of a reorganization.



 
“Reorganization Plan Effective Date” means the date of substantial consummation
(as used in Section1127 of the Bankruptcy Code) of a Reorganization Plan.



 
****.



 
****.



 
“Service Specifications” shall mean the standard operating procedures to be
followed by the Parties in connection with the performance of the Services,
which are annexed to this Agreement as Exhibit “B” and incorporated and made a
part hereof.



 
“Services” means Warehousing Services, the Transportation Services, the Purchase
Services and Procurement Services allocated to C&S under Article 4 hereof.



 
 “Special Termination Event” shall have the meaning set forth in Section 7.6.



 
“Targeted Service Level” has the meaning set forth in Section 4.13.



 
“Term” has the meaning set forth in Section 7.1.



 
****.



 
****.



 
“Transportation Laws” has the meaning set forth in Section 3.5.



 
“Transportation Services” has the meaning set forth in Section 3.1.



 
“Warehousing Services” has the meaning set forth in Section 2.1.



 
****.



 
“Weekly Actual Amount” has the meaning set forth in Section 5.1.



 
“Weekly Estimate” has the meaning set forth in Section 5.1.



 
“Weekly Statement” has the meaning set forth in Section 5.1.


****Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 


 
 

--------------------------------------------------------------------------------

 



EXHIBIT “A” – List of C&S Facilities;  List of A&P Stores by Shipping Origin
EXHIBIT “B” – Services Specifications
EXHIBIT “C” – Key Performance Measures


SCHEDULE 2.7(b) – Reclamation Terms and Conditions
SCHEDULE 2.9 –Interim Fixed Warehouse Charge
SCHEDULE 3.12 – Fuel Surcharge Calculation
SCHEDULE 3.14 – Transportation Assumptions and Parameters






[Remainder of page intentionally left blank]


[Signature Page to follow]

 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.


THE GREAT ATLANTIC
AND                                                                                     C&S
WHOLESALE GROCERS, INC.
PACIFIC TEA COMPANY, INC.




By:      /s/ Samuel
Martin_________                                                                                     By:    
/s/ Richard Cohen________
Name:           Samuel
Martin                                                                           Name:                      Richard
B. Cohen
Title:
President and Chief Executive Officer
Title:
Chairman and Chief Executive Officer






 
 

--------------------------------------------------------------------------------

 

EXHIBIT “A”


LIST OF C&S FACILITIES;  LIST OF A&P STORES BY SHIPPING ORIGIN


*****



****Confidential material redacted and filed separately with the Securities and
Exchange Commission


 
 

--------------------------------------------------------------------------------

 



EXHIBIT “B” – SERVICES SPECIFICATIONS


*****



****Confidential material redacted and filed separately with the Securities and
Exchange Commission


 
 

--------------------------------------------------------------------------------

 

EXHIBIT “C” – KEY PERFORMANCE MEASURES


Service Level and Audit Addendum


*****

****Confidential material redacted and filed separately with the Securities and
Exchange Commission


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.7(b)


Terms and Conditions – Reclamation




The Parties agree that C&S will be the exclusive Reclamation Services provider
for A&P with respect to the A&P Stores, in accordance with the terms and
conditions set forth in this Exhibit 2.7(b). A&P will not contract with any
other third party for the performance of Reclamation Services as set forth
herein, nor will A&P perform such services for its own account.


Applicable Merchandise


A&P will process all damaged or unsaleable Merchandise (including all private
label products) through C&S’s reclamation program. ****.
 
A&P will package all non-perishable damaged and unsaleable Merchandise from the
A&P Stores in banana boxes and C&S and will pick up such product on a regular
basis. For perishable Merchandise, Merchandise requiring refrigeration ****.
 
 
****
 





****Confidential material redacted and filed separately with the Securities and
Exchange Commission


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.9


Interim Fixed Warehouse Charge


****



****Confidential material redacted and filed separately with the Securities and
Exchange Commission


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.12


Fuel Surcharge Calculation


****

****Confidential material redacted and filed separately with the Securities and
Exchange Commission


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.14


Transportation Assumptions and Parameters


****





****Confidential material redacted and filed separately with the Securities and
Exchange Commission


 
 

--------------------------------------------------------------------------------

 
